Case 9:19-cv-81259-RKA Document 56 Entered on FLSD Docket 01/06/2021 Page 1 of 47



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 19-81259-CIV-ALTMAN/Brannon

  IN RE GREENLANE HOLDINGS, INC.
  SECURITIES LITIGATION
  _________________________________/

                                ORDER ON MOTION TO DISMISS

          The Plaintiffs—investors in Greenlane, a tobacco-distribution company—have sued

  Greenlane for leaving certain things out of a filing it made with the SEC just before it went public in

  2019. In that filing (called a Registration Statement), Greenlane disclosed to investors that over one-

  third of its $65 million in 2018 sales had come from one company: JUUL, a well-known manufacturer

  of “e-cigarettes.” Greenlane also pointed out that it was one of JUUL’s largest distributors and that

  JUUL controlled approximately 70% of the e-cigarette market. Most relevant here, Greenlane warned

  potential investors about dark clouds accumulating on the horizon—both for JUUL and for the

  industry as a whole. Congress, for example, had given the FDA a mandate in 2009 to regulate tobacco;

  states and cities across America had called out e-cigarette manufacturers for catering to kids; and the

  FDA had begun to investigate the “vaping” 1 industry’s marketing practices. Things quickly spiraled

  from there. By the time Greenlane went public in June of 2019, several cities and states had already

  enacted laws to restrict vaping.

          Even if an investor didn’t spot these red flags on his own—out of touch with current events,

  perhaps, or envisioning a return to halcyon days when, free from Government intrusion, Americans

  smoked on airplanes, in restaurants, and at the office—Greenlane’s Registration Statement outlined,

  in clear terms, the risks that tobacco regulation posed for its business. Greenlane, for instance,




  1
    The term “vaping,” which refers to the process of “smoking” e-cigarettes, has become a kind of
  synecdoche for the e-cigarette industry.
Case 9:19-cv-81259-RKA Document 56 Entered on FLSD Docket 01/06/2021 Page 2 of 47




  described the legal landscape at the federal, state, and local levels—citing pertinent examples of FDA

  actions and state and local laws—and pointed out that these laws were constantly evolving. And it

  cautioned that many cities and states were “likely” to propose or enact new laws restricting the use or

  sale of e-cigarettes—which, it said, could have a materially adverse effect on its business. Greenlane,

  to be sure, did not catalogue every single law—proposed and enacted—in every jurisdiction in which it

  operated. Nor could it have. Greenlane, after all, sold its products to thousands of retailers throughout

  the United States and Canada. Nevertheless, the disclosure was pellucid on two points: extant and

  future tobacco regulation could strangle Greenlane’s profits, and these regulations thus presented a

  real and substantial risk to the company’s future.

          The Plaintiffs—two investors who lost money on their Greenlane investment—have sued the

  distributor for submitting an (allegedly) false or misleading Registration Statement. But their lawsuit

  is nothing more than a hammer in search of a nail. They claim that, notwithstanding the Registration

  Statement’s express warnings about tobacco regulations, Greenlane still made a material omission: It

  did not (the Plaintiffs say) disclose that, one month before its public offering, city officials in San

  Francisco had introduced (though they had not yet passed) two ordinances that proposed a ban on e-

  cigarettes, like JUUL’s, that were not FDA-approved.

          In securities law parlance, this omission was of questionable materiality, given Greenlane’s

  extensive disclosures about regulatory risks, the lack of certainty that the ordinances would be enacted

  at all, and the absence of any facts—at the time of the disclosure—from which a reasonable company

  could infer that the ordinances, if enacted, would have a meaningful impact on Greenlane’s operations

  and profits. But, as a matter of law, the information was immaterial because it was also right there in

  the public domain, equally available to both Greenlane and its investors. Viewed in this way, the

  information was part of the “total mix of information” that comprised the disclosure package. And




                                                       2
Case 9:19-cv-81259-RKA Document 56 Entered on FLSD Docket 01/06/2021 Page 3 of 47




  the Plaintiffs do not allege (as do many successful plaintiffs in these types of cases) that Greenlane

  withheld information about the company that was uniquely within the company’s control.

          Even assuming materiality, however, the Plaintiffs’ claims still fail. The statute in question did

  not require Greenlane to bury potential investors in an avalanche of facts by disclosing all potentially-

  material information. Rather, the law renders a material omission actionable only when (1) the

  company had an affirmative duty to disclose the fact or (2) the fact was necessary to make other

  statements in the registration statement not misleading. The Plaintiffs cannot show that Greenlane had

  an obligation to disclose these (proposed) ordinances because Greenlane did disclose the trend

  towards more restrictive tobacco regulation. And nothing in the Registration Statement was

  misleading—either on its own or because it was unaccompanied by a description of the proposed

  ordinances. In the end, Greenlane provided accurate information about its commercial relationship

  with JUUL, and it candidly warned that pending and future legislation created substantial risks to both

  companies. Greenlane never suggested that it or its suppliers were impervious to tobacco laws—nor

  did it ever undersell the degree of risk it faced. As this summation makes plain, the Plaintiffs’ claims are

  meritless and must be DISMISSED.

                                               BACKGROUND

          The Defendant, Greenlane Holdings, Inc. (“Greenlane”), sells tobacco products—and, in

  particular, “vaporizers” and “e-cigarettes” (not your grandfather’s cigarettes)—to approximately 9,700

  smoke shops and retailers throughout the United States and Canada. See Plaintiffs’ Amended

  Complaint (“Complaint”) [ECF No. 44] ¶¶ 2, 29–30. It also sells products directly to consumers on

  its e-commerce websites (not your grandfather’s drug store). Id. ¶ 30. On April 18, 2019, Greenlane

  went public through an initial public offering (“IPO”), issuing $110 million in common stock at $17

  per share. Id. ¶¶ 1, 47. Two months later, on June 19, 2019, its stock dropped to about $11 per share

  and, two days after that, closed at $9.32. Id. ¶ 69.

                                                         3
Case 9:19-cv-81259-RKA Document 56 Entered on FLSD Docket 01/06/2021 Page 4 of 47




          Douglas Chabot and Yevgeny Goncharov (collectively, “the Plaintiffs”) were among the

  investors who purchased Greenlane stock in April of 2019. Id. ¶¶ 19, 20. Having lost money on that

  investment when the stock tanked, they brought a putative class action against Greenlane and some

  of its officers and directors (collectively, “Greenlane” or the “Defendants”).2 The Plaintiffs claim that

  the Defendants violated Sections 11 and 15 of the Securities Act of 1933 (the “Securities Act”), 15

  U.S.C. §§ 77k and 77o, by making false and misleading statements and omissions of material fact in a

  Form S-1 Registration Statement, a document companies are required to file with the SEC before

  selling stocks in interstate commerce. The gravamen of the lawsuit is that, while Greenlane “touted”

  its relationship with JUUL Labs, Inc. (“JUUL”)—a well-known e-cigarette manufacturer—it omitted

  the fact that, one month before the IPO, San Francisco city officials had proposed ordinances to the

  San Francisco Board of Supervisors that, if successful, would ban tobacco products, including e-

  cigarettes, that had not been reviewed and approved by the FDA.

          I.      JUUL

          The Plaintiffs allege that JUUL was Greenlane’s supplier. Id. ¶¶ 2–3. From April 1, 2017 to

  December 31, 2017, Greenlane brought in $10 million on JUUL products alone. Id. ¶ 32. In 2018, that

  number swelled to $65.3 million, accounting for about 36.5% of Greenlane’s net sales that year. Id.

  And it’s not as though Greenlane could turn to another supplier because, by February of 2019, JUUL

  held 70% of the e-cigarette market. Id. ¶ 30.

          But JUUL was vulnerable. A controversial company from the moment it brought its products

  to market in 2015—“deliberately designing its e-cigs to be attractive to under-age consumers”—JUUL

  eventually became the “target of intense regulatory and public scrutiny.” Id. ¶¶ 34–37. And, while the




  2
   The Court later consolidated the separate actions of various plaintiffs against these same Defendants.
  See Consolidation Order [ECF No. 37].
                                                     4
Case 9:19-cv-81259-RKA Document 56 Entered on FLSD Docket 01/06/2021 Page 5 of 47




  FDA had not conducted a safety review of JUUL’s e-cigarettes, it did announce, on April 23, 2018,

  that it would investigate JUUL’s marketing efforts. Id.

          II.     The Proposed Ordinances

          But this FDA inquest was not enough for some state and local officials, who were “[a]larmed

  by the youth vaping epidemic[.]” Id. ¶ 42. On March 19, 2019, the City Attorney and City Supervisor

  of San Francisco announced a four-part initiative to curb the epidemic: First, San Francisco officials

  (in concert with colleagues from New York and Chicago) would send a letter to the FDA demanding

  a public health review of e-cigarettes. Second, these two San Francisco officials would introduce city

  ordinances banning the sale of any e-cigarettes that had not been approved by the FDA. Third, the

  San Francisco officials would propose legislation to prohibit the sale, manufacture, and distribution

  of all tobacco products (including e-cigarettes) on San Francisco city property. Fourth, the San

  Francisco City Attorney would ask JUUL why it held a distributor license for certain city property

  when it had maintained that it did not “engage in the sale of cigarettes or tobacco products” on those

  premises. Id.

          On that same day (March 19, 2019), these two San Francisco officials introduced two

  ordinances (the “Proposed Ordinances”) at an open meeting of the Board of Supervisors. Id. ¶ 44.

  The first sought to “prohibit the sale by tobacco retail establishments of electronic cigarettes [or

  flavored tobacco products] that require, but have not received, an order from [the FDA] approving

  their marketing.” Id. The second would “prohibit the sale, manufacture, and distribution of tobacco

  products, including electronic cigarettes, on City property.” Id. ¶ 45.




                                                      5
Case 9:19-cv-81259-RKA Document 56 Entered on FLSD Docket 01/06/2021 Page 6 of 47




          III.    The Registration Statement 3

          As public pressure mounted against e-cigarettes (and JUUL), Greenlane was preparing its

  Registration Statement. It sent the SEC a first draft on August 14, 2018, and, on April 8, 2019, it

  submitted its final amendment. Id. ¶ 46. As relevant here, the Registration Statement—which took

  effect on April 17, 2019, id.—included the following four claims about Greenlane’s relationship with

  JUUL: (1) that Greenlane was “one of the largest distributors of products made by JUUL Labs”; (2)

  that Greenlane “cultivated a reputation for carrying the highest quality products from large established

  manufacturers that offer leading brands, such as . . . JUUL vaporizers by JUUL Labs, a nicotine

  vaporizer brand that had a market share of over 70% of the e-cigarette industry as of February 2019”;

  (3) that Greenlane’s “market leadership, wide distribution network, broad product selection and

  extensive technical expertise provide[d] [it] with significant competitive advantages and create[d] a

  compelling value proposition for [its] customers and [its] suppliers”; and (4) that Greenlane’s “[n]et

  sales increased $90,674,962, or 102.7%, in the year ended December 31, 2018 compared to the year

  ended December 31, 2017 primarily due to the increased popularity and availability of products by

  JUUL,” id. ¶¶ 51–53 (cleaned up).




  3
    The Defendants asked the Court to take judicial notice of both their Form S-1/A Registration
  Statement, which they filed with the SEC on April 8, 2019 (the “Registration Statement”), and the
  following six documents: (i) Greenlane’s Form 10-Q, filed with the SEC on November 12, 2019; (ii)
  Greenlane’s Press Release, dated June 24, 2019; (iii) the transcript of Greenlane’s August 12, 2019
  earnings call; (iv) the transcript of Greenlane’s November 8, 2019 earnings call; (v) Greenlane’s Form
  10-Q, filed with the SEC on August 13, 2019; and (vi) Greenlane’s Press Release, dated November 8,
  2019, which was appended as an attachment to a Form 8-K Greenlane filed with the SEC that same
  day. See Request for Judicial Notice [ECF No. 46] at 2–4 & Exs. A–G. Because the Plaintiffs failed to
  respond or object to the Defendants’ request, the Court granted the motion. See Order [ECF No. 55];
  see also Oxford Asset Mgmt., Ltd. v. Jaharis, 297 F.3d 1182, 1188 (11th Cir. 2002) (“In a motion to dismiss
  a securities action, a court may consider the contents of public disclosure documents which are
  required to be filed with the SEC and are actually so filed. The documents may only be considered to
  show their contents, not to prove the truth of matters asserted therein.” (internal citation omitted)).
                                                      6
Case 9:19-cv-81259-RKA Document 56 Entered on FLSD Docket 01/06/2021 Page 7 of 47




          The Plaintiffs contend that these four statements were false and misleading because they failed

  to mention San Francisco’s Proposed Ordinances. And these misleading omissions were material, the

  Plaintiffs say, because “Greenlane’s heavy reliance on products manufactured by JUUL Labs had—at

  the time of the IPO—become a liability rather than a competitive advantage,” so the Proposed

  Ordinances “threatened Greenlane’s revenue streams[.]” Id. ¶ 55.

          The Registration Statement also contained a 36-page section on business risks—a substantial

  portion of which dealt with federal, state, and local tobacco regulation. See Registration Statement at

  24–60 (the “Risk Factors” section). In this section, Greenlane explained that vaporizer products

  “comprise[d] a significant portion of [its] product portfolio” and admitted that the market was “subject

  to a great deal of uncertainty”—in large part because of “regulatory oversight and a potentially

  fluctuating regulatory framework,” as well as changes in the “perceived safety and efficacy of [the]

  products.” Id. at 24–25.

          Greenlane similarly warned investors that “[a] significant percentage of [its] revenue [was]

  dependent on sales of products from a relatively small number of key suppliers, and a decline in sales

  of products from these suppliers could materially harm [its] business.” Id. at 25. Here, it specifically

  noted that JUUL accounted for 36.5% of its 2018 sales and cautioned investors that “[a] decline in

  sales of any of [its] key suppliers’ products, whether due to . . . regulatory actions or otherwise . . .

  could have a material adverse impact on [its] sales and earnings and adversely affect [its] business.” Id.

          Greenlane also addressed the FDA’s previous foray into JUUL’s “marketing practices and

  research on marketing, effects of product design, public health impact, and adverse experiences and

  complaints related to [its] products.” Id. Greenlane described the “largest coordinated enforcement

  effort in the FDA’s history,” in which the agency issued “more than 1,300 warning letters and civil

  fines to retailers who illegally sold JUUL and other e-cigarettes to minors,” seized “thousand pages of




                                                      7
Case 9:19-cv-81259-RKA Document 56 Entered on FLSD Docket 01/06/2021 Page 8 of 47




  documents from JUUL,” and raised “the possibility of civil and criminal charges” if JUUL or its

  distributors continued to allow “bulk sales through websites and other online purchases.” Id.

          In response to the FDA’s investigation, Greenlane explained, JUUL had stopped selling most

  of its flavored tobacco products in the United States. Id. Greenlane expected sales to be “adversely

  impacted” by this decision, “at least in the near term,” because “[f]lavored products manufactured by

  JUUL Labs represented approximately 16.2% and 4.8% of [its] net sales for the years ended December

  31, 2018 and 2017, respectively.” Id. at 26.

          Greenlane also noted that, in 2009, Congress had enacted the “Tobacco Control Act”—which,

  for the first time, granted the FDA jurisdiction to regulate tobacco products. Id. at 32. Greenlane

  described the federal regulatory landscape that had emerged from the legislation and explained that,

  while compliance could increase costs, non-compliance—by Greenlane or its suppliers—could lead

  to “litigation, criminal convictions or significant financial penalties,” which in turn could impair

  Greenlane’s ability to market and sell its products. Id.

          The Registration Statement went on to describe the environment at the state and local level as

  follows:

          At the state level, over 25 states have implemented statewide regulations that prohibit
          vaping in public places. Some cities have also implemented more restrictive measures
          than their state counterparts, such as San Francisco, which in June 2018, approved a
          new ban on the sale of flavored tobacco products, including vaping liquids and
          menthol cigarettes. There may, in the future, also be increased regulation of additives
          in smokeless products and internet sales of vaporization products and certain other
          consumption accessories. The application . . . of any new laws or regulations which
          may be adopted in the future at a state, provincial or local level, to vaporization
          products, consumption accessories or such additives could result in additional
          expenses and require us to change our advertising and labeling, and methods of
          marketing and distribution of our products, any of which could have a material adverse
          effect on our business, results of operations and financial condition.

  Id. at 33–34. Greenlane reiterated that “[s]ignificant increases in state and local regulation of our

  vaporizer products have been proposed or enacted and are likely to continue to be proposed or

  enacted in numerous jurisdictions” and added that “[s]tate and local governmental bodies across the
                                                      8
Case 9:19-cv-81259-RKA Document 56 Entered on FLSD Docket 01/06/2021 Page 9 of 47




  United States have indicated that vaporization products . . . may become subject to new laws and

  regulations at the state and local levels.” Id. at 34. It even offered a few examples, such as a declaration

  by the California Department of Health that “electronic cigarettes and certain other vaporizer

  products [constituted] a health threat that should be strictly regulated like tobacco products” and an

  Iowa law—similar versions of which had been adopted by other states and cities—requiring retailers

  to “obtain a tobacco retail license in order to sell electronic cigarettes and vaporizer products.” Id.

          Beyond these representative examples, Greenlane disclosed that “[m]any states, provinces and

  some cities have passed laws restricting the sale of electronic cigarettes and certain other vaporizer

  products” and noted that “[c]ertain states, provinces and cities have already restricted the use of

  electronic cigarettes and vaporizer products in smoke-free venues.” Id. at 34–35. Greenlane also

  cautioned that “[a]dditional city, state, provincial or federal regulators, municipalities, local

  governments and private industry may enact rules and regulations restricting the use of electronic

  cigarettes and vaporizer products in those same places where cigarettes cannot be smoked.” Id. at 35.

          And what was the potential effect on Greenlane’s business of this farrago of extant, pending,

  and future laws? As Greenlane’s Registration Statement made plain—several times and in many

  different ways—these federal, state, and local laws “could have a material adverse effect on our

  business, results of operations and financial condition.” Id. at 25; see also id. (explaining that a decline

  in “key suppliers’ sales,” whether due to “regulatory actions or otherwise,” could have “a materially

  adverse effect” on Greenlane’s business); id. at 35 (“Additional city, state, provincial or federal

  regulators, municipalities, local governments and private industry may enact rules and regulations

  restricting the use of electronic cigarettes and vaporizer products in those same places where cigarettes

  cannot be smoked. Because of these restrictions, our customers may reduce or otherwise cease using




                                                       9
Case 9:19-cv-81259-RKA Document 56 Entered on FLSD Docket 01/06/2021 Page 10 of 47




   our vaporization products or certain other consumption accessories, which could have a material

   adverse effect on our business, results of operations and financial condition.”).4

           While the Plaintiffs acknowledge these warnings, they argue that, by not mentioning the

   Proposed Ordinances, the warnings were all either insufficiently “generic” or else inadequate. See

   Complaint ¶ 65. 5

           IV.     The Enacted Ordinances

           Two months after Greenlane’s IPO, on June 18, 2019, the San Francisco Board of Supervisors

   unanimously approved the Proposed Ordinances. Id. ¶ 66. Then, from June 19, 2019 to June 24, 2019,

   Greenlane’s stock price dropped precipitously—more than 17% on the first day and over 15% over

   the next four days. Id. ¶ 69. In response, Greenlane issued a press release: It came out in favor of

   “sensible regulation”—like raising the minimum purchasing age for tobacco products. Id. ¶ 70. But it

   disagreed with any form of e-cigarette ban. Id. It also said that, “[s]hould a ban of e-cigarettes be

   enacted in San Francisco or Northern California more broadly, Greenlane does not anticipate a



   4
     See further id. at 11, 26 (expecting sales to be adversely affected by U.S. restrictions on flavored tobacco
   products); id. at 26 (explaining that FDA action with respect to flavored vaporizer products could have
   a materially adverse effect on business, and that any FDA regulation on vaporizer products may
   likewise have a materially adverse effect); id. at 32 (“There have also been adverse legislative and political
   decisions and other unfavorable developments concerning cigarette smoking and the tobacco industry,
   which have received widespread public attention.” (emphases added)); id. (“Increased regulatory
   compliance burdens could have a material adverse impact on our business development efforts and
   our operations”); id. (“There can be no assurance as to the ultimate content, timing or effect of any
   regulation of tobacco or nicotine products by governmental bodies, nor can there be any assurance
   that potential corresponding declines in demand resulting from negative media attention would not
   have a material adverse effect on our business, results of operations and financial condition.”); id. (“If
   the FDA establishes regulatory processes that our suppliers are unable or unwilling to comply with,
   our business, results of operations, financial condition and prospects could be adversely affected.”);
   cf. id. at 25 (explaining that any interruption in product supply from key suppliers could have a
   materially adverse effect on business).
   5
     Although not necessarily relevant here, Greenlane also went on to describe several other business
   risks regarding, for example, its commercial relationships, inventory, long-term contracts, brand
   loyalty, media and public pressure, the quality and safety (and the perceived quality and safety) of its
   products, and damage to its reputation or the reputation of its suppliers. See Registration Statement at
   26–31.
                                                        10
Case 9:19-cv-81259-RKA Document 56 Entered on FLSD Docket 01/06/2021 Page 11 of 47




   material impact to its business, as sales in these areas represent an immaterial percentage of our total

   JUUL sales. JUUL continues to be a strong partner and we see significant opportunities to grow our

   JUUL business.” Id.

           Towards the end of 2019, Greenlane announced its third-quarter numbers, which had suffered

   from decreased “sales of JUUL and other vaporization-related products related to regulatory

   uncertainty.” Id. ¶ 71. On a conference call with analysts and investors, Greenlane’s CEO and Board

   Chairman—Defendant Aaron LoCascio—opined that “the lack of clarity around regulatory actions

   negatively affected [Greenlane’s] sales of JUUL” and suggested that “the impact on [its] sales [was]

   correlated with the associated reporting and uncertainty—uncertain regulatory environment[.]” Id. ¶¶

   72–73. He also explained that Greenlane would “actively reduce [its] JUUL concentration by

   eliminating aspects of this business that do not deliver on [its] margin expectations”—though he added

   that JUUL would “remain part of [its] portfolio.” Id. ¶ 74. Greenlane’s CFO—Defendant Ethan

   Rudin—followed up by predicting a “50[%] decline in [its] JUUL sales from Q3 2019.” Id. ¶ 75. Since

   then, Greenlane’s stock has continued to decline, closing at $1.86 a share on March 5, 2020. Id. ¶ 76.

           V.      This Litigation

           In September of 2019, one of our Plaintiffs, Chris Hammond, brought a putative class action

   against the Defendants in this Court. See Initial Complaint [ECF No. 1]. In October of 2019, Judge

   Middlebrooks transferred to this Court a related action filed by a second Plaintiff, Randall Mayer,

   against some (but not all) of these same Defendants. See Order of Transfer, Mayer v. Greenlane Holdings,

   Inc., et al., No. 19-cv-81411, ECF No. 5 (Jan. 14, 2020). The Court then consolidated the two cases

   and appointed two other Plaintiffs, Mr. Chabot and Mr. Goncharov, as Lead Plaintiffs. See

   Consolidation Order. In March of 2020, the Lead Plaintiffs filed the operative, amended Complaint.

   See Complaint. The Defendants responded with a motion to dismiss, which is now ripe for

   consideration. See Defendants’ Motion to Dismiss (“Motion”) [ECF No. 45]; Lead Plaintiffs’

                                                     11
Case 9:19-cv-81259-RKA Document 56 Entered on FLSD Docket 01/06/2021 Page 12 of 47




   Opposition to Defendants’ Motion to Dismiss (“Response”) [ECF No. 50]; Reply in Support of

   Defendants’ Motion to Dismiss (“Reply”) [ECF No. 51]. In their Motion, the Defendants contend

   both that the Registration Statement was not materially false or misleading and that Greenlane had no

   duty to disclose the Proposed Ordinances. See Motion at 12–20. This Order follows.

                                                     THE LAW

           I.       The Legal Standard

           To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient

   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

   556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The pleadings

   must contain “more than labels and conclusions, and a formulaic recitation of the elements of a cause

   of action will not do.” Twombly, 550 U.S. at 555 (citation omitted). Indeed, “only a complaint that

   states a plausible claim for relief survives a motion to dismiss.” Iqbal, 556 U.S. at 679 (citing Twombly,

   550 U.S. at 556).

           To meet this “plausibility standard,” a plaintiff must “plead[] factual content that allows the

   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. at

   678 (citing Twombly, 550 U.S. at 556). The standard “does not require ‘detailed factual allegations,’ but

   it demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. (quoting

   Twombly, 550 U.S. at 555). “[T]he standard ‘simply calls for enough fact to raise a reasonable

   expectation that discovery will reveal evidence’ of the required element.” Rivell v. Private Health Care

   Sys., Inc., 520 F.3d 1308, 1309–10 (11th Cir. 2008) (quoting Twombly, 550 U.S. at 545).

           On a motion to dismiss, “the court must accept all factual allegations in a complaint as true

   and take them in the light most favorable to plaintiff.” Dusek v. JPMorgan Chase & Co., 832 F.3d 1243,

   1246 (11th Cir. 2016). Legal conclusions receive no such deference. See Iqbal, 556 U.S. at 679 (“While

   legal conclusions can provide the framework of a complaint, they must be supported by factual

                                                          12
Case 9:19-cv-81259-RKA Document 56 Entered on FLSD Docket 01/06/2021 Page 13 of 47




   allegations.”). A complaint’s “well-pled allegations must ‘nudge the claims across the line from

   conceivable to plausible.’” Hays v. Page Perry, LLC, 627 F. App’x 892, 896 (11th Cir. 2015) (cleaned

   up) (quoting Twombly, 550 U.S. at 555, 570).

           II.     The Securities Act of 1933

           Section 11 of the Securities Act of 1933 grants a private right of action to purchasers of

   securities when a registration statement “contained an untrue statement of a material fact or omitted

   to state a material fact required to be stated therein or necessary to make the statements therein not

   misleading.” 15 U.S.C. § 77k(a). To sustain a claim based on an omission, the plaintiffs must also allege

   that (1) the omission was material; (2) the defendants were under a duty to disclose the omitted

   material information; and (3) the omitted information existed at the time the prospectus became

   effective. See Oxford Asset Mgmt., Ltd. v. Jaharis, 297 F.3d 1182, 1189 (11th Cir. 2002).

           The test for materiality in the arena of securities law is well-established. “[T]o fulfill the

   materiality requirement ‘there must be a substantial likelihood that the disclosure of the omitted fact

   would have been viewed by the reasonable investor as having significantly altered the ‘total mix’ of

   information made available.’” Basic Inc. v. Levinson, 485 U.S. 224, 231–32 (1988) (quoting TSC Indus.,

   Inc. v. Northway, Inc., 426 U.S. 438, 449 (1976)). The trier of fact usually decides materiality, which

   “requires delicate assessments of the inferences a reasonable [investor] would draw from a given set

   of facts[.]” S.E.C. v. Ginsburg, 362 F.3d 1292, 1302 (11th Cir. 2004) (internal quotation marks omitted).

   “Only if the lack of importance of the omission is so plain that reasonable minds cannot differ

   thereabout is it proper for the court to pronounce the omission immaterial as a matter of law.” Oxford

   Asset, 297 F.3d at 1189.

           To be liable for a material omission, the defendant must have had an affirmative duty to

   disclose the omitted fact. There is, however, no general duty to disclose all material information. See id.

   at 1190. That’s because Section 11 “only makes actionable the omission of a material fact [1] required

                                                       13
Case 9:19-cv-81259-RKA Document 56 Entered on FLSD Docket 01/06/2021 Page 14 of 47




   to be stated in the prospectus or [2] necessary to make the statements in the prospectus not misleading.” Id. So, if a

   registration statement “contains all of the material information specifically required by the securities

   laws, does not contain an untrue statement of a material fact and if the statements therein are not

   materially misleading in any respect,” there has been no violation. Id.; see also, e.g., In re Time Warner Inc.

   Sec. Litig., 9 F.3d 259, 267 (2d Cir. 1993) (“[A] corporation is not required to disclose a fact merely

   because a reasonable investor would very much like to know that fact. Rather, an omission is

   actionable under the securities laws only when the corporation is subject to a duty to disclose the

   omitted facts.”).

            Section 15 of the Securities Act, by contrast, “extends Section 11 and 12 liability to persons

   who control entities liable under those sections.” Oxford Asset, 297 F.3d at 1188. To assert a viable

   claim under Section 15, then, the plaintiff must have pled a plausible violation of Section 11. See Ehlert

   v. Singer, 245 F.3d 1313, 1320 (11th Cir. 2001) (“Because Plaintiffs have failed to establish a primary

   violation under §§ 11 or 12, their § 15 claim also fails.”).

                                                       ANALYSIS

            The Plaintiffs allege—and the Defendants do not contest—the following two facts: one, that

   the Registration Statement never mentioned the Proposed Ordinances, which two city officials had

   presented to the San Francisco Board of Supervisors on March 19, 2019; and two, that these

   Ordinances were proposed before the Registration Statement became effective on April 17, 2019. See

   generally Motion. That leaves two questions for the Court to resolve here: first, was this information

   material? Second, if it was, did Greenlane have a duty to disclose it—either because of some legal

   obligation or to render other parts of the Registration Statement not misleading? Because the answer

   to both questions is “no,” the Plaintiffs’ claims must be dismissed. 6



   6
     One more brief digression: The Defendants claim—without explanation—that the Plaintiffs have
   failed to establish their Article III standing. See Motion at 12 n.7. But the Plaintiffs allege that they
                                                            14
Case 9:19-cv-81259-RKA Document 56 Entered on FLSD Docket 01/06/2021 Page 15 of 47




           I.      Materiality

           Although questions of materiality generally present a relatively low bar, see Oxford Asset, 297

   F.3d at 1189 (“Only if the lack of importance of the omission is so plain that reasonable minds cannot

   differ . . .”), the Plaintiffs have failed to surmount that low bar here. Greenlane, after all, warned

   investors about the deleterious effects of profit-stripping regulations, predicted that future regulations

   were likely, and cautioned that more such unfavorable changes in the regulatory landscape could

   adversely affect its profitability. More than that, the Proposed Ordinances had not yet been

   promulgated—the Plaintiffs, in fact, do not allege that their passage was anything near certain—and

   even the Plaintiffs’ evidence supports the Defendants’ view that, at the time of the IPO (and for some

   six weeks thereafter), the Proposed Ordinances had absolutely no effect on market price. Finally, the

   Proposed Ordinances, which were announced at a press conference, were very much in the public

   domain—not tucked away in the annals of some foreign magazine, but as accessible to Greenlane’s

   investors as anyone else. And so, even if Greenlane had disclosed the Proposed Ordinances to

   investors, that disclosure would not have “significantly altered the ‘total mix’ of information made

   available.” Basic, 485 U.S. at 233 (quotation omitted).

           A. Doubtful Significance

           We start with the obvious. Greenlane did warn potential investors about the risks tobacco

   regulation posed to its business. It cautioned, for instance, that restrictive laws could adversely affect

   its profitability by hindering the operations of its chief suppliers, including JUUL—who, it conceded,




   acquired Greenlane stock “pursuant and traceable to Registration Statement,” and they certify several
   purchases, beginning on April 18, 2019. See Complaint ¶¶ 19–20; see also Motion to Appoint Lead
   Counsel [ECF No. 28] at Exs. A, D & E. This suffices at the pleading stage. See, e.g., City of St. Clair
   Shores Police v. Nationstar Mortg. Holdings Inc., 2016 WL 4705718, at *6 (S.D. Fla. June 21, 2016) (“To
   have standing under Section 11, a plaintiff must allege that it purchased shares directly in the
   challenged offering or that its shares are traceable to the registration statement at issue.” (citing APA
   Excelsior III L.P. v. Premiere Techs., Inc., 476 F.3d 1261, 1276 (11th Cir. 2007)).
                                                      15
Case 9:19-cv-81259-RKA Document 56 Entered on FLSD Docket 01/06/2021 Page 16 of 47




   accounted for a significant percentage of its revenues. See Registration Statement at 25. It pointed out,

   several times, that cities and states across the country had enacted—and “likely” would continue to

   consider, propose, and promulgate—similarly-restrictive tobacco regulations. Id. at 25, 34. And it even

   offered a few notable examples. See id. at 34. Given these admonitions, any disclosure of the Proposed

   Ordinances would have only confirmed what Greenlane had already (very plainly) divulged—and,

   therefore, would have added little, if anything, to the mix. See Olkey v. Hyperion 1999 Term Tr., Inc., 98

   F.3d 2, 4-5 (2d Cir. 1996) (affirming the dismissal of securities claims when “[t]he prospectuses

   warn[ed] investors of exactly the risk the plaintiffs claim was not disclosed”); Police & Fire Ret. Sys. of

   the City of Detroit v. La Quinta Holdings Inc., 2017 WL 4082482, at *5 (S.D.N.Y. Aug. 24, 2017), aff’d sub

   nom. Police & Fire Ret. Sys. of City of Detroit v. La Quinta Holdings, Inc., 735 F. App’x 11 (2d Cir. 2018)

   (“[A] securities fraud claim for misrepresentations or omissions does not lie when the company

   disclosed the very risks about which a plaintiff claims to have been misled.” (cleaned up)).7

           The Plaintiffs, it’s true, contend that the Proposed Ordinances were “ground-breaking”—

   different from, and more restrictive than, any local tobacco regulation ever promulgated. See Response

   at 5, 9; cf. id. at 12 (claiming that the Proposed Ordinances cannot be measured solely by their




   7
     On this point, La Quinta is revealing. The defendants in that case operated hotels in Texas. See 2017
   WL 4082482 at *1. The plaintiff, an investor, sued the defendants for violating the Securities Act by
   not disclosing the fact that, during the year of the company’s initial and second public offerings, oil
   prices had declined precipitously. Id. at *2. The plaintiff also averred that the downturn in oil prices
   had adversely affected the hotel chain because the defendants relied “heavily on corporate oil and gas
   related business[.]” Id. The court dismissed the complaint after finding that the hotel’s public
   disclosures had “sufficiently apprised” the plaintiff of those risks. Id. at *6. Notably, the hotel’s
   disclosures had said nothing about the specific drop in oil prices upon which the complaint was premised.
   Id. It did, however, (1) “explain[ ] that [its] geographic concentration exposed the company to risks”
   and (2) warn investors that, “given [its] concentration of hotels in Texas, a downturn in the oil and
   gas industry could have an adverse effect on our business.” Id. (emphasis added). Greenlane’s
   Registration Statement likewise did not specifically mention the Proposed Ordinances. But it did explain
   (1) that a large portion of its sales came from JUUL and (2) that states and cities across the country
   were likely to restrict the sale and use of e-cigarettes—restrictions that, Greenlane admitted, could have
   a materially adverse effect on its business. See Registration Statement at 24–60.
                                                       16
Case 9:19-cv-81259-RKA Document 56 Entered on FLSD Docket 01/06/2021 Page 17 of 47




   “jurisdictional reach” or even by their “impact on Greenlane’s sales”). In support of this proposition,

   however, the Complaint quotes (mostly) the two San Francisco city officials who—being politicians—

   unsurprisingly characterized their own Ordinances as “ground-breaking.” Complaint ¶ 42 (citing the

   press release). But this self-serving description of the legislation doesn’t help us understand how or why

   the laws were, as a matter of fact, “ground-breaking”—viz., why they were qualitatively different than

   the other laws Greenlane had already described.

             In their Response, the Plaintiffs claim—for the first time—that the San Francisco initiative

   was “the first initiative anywhere in the United States to completely ban the sale [of] electronic

   cigarettes and limit where the devices could be manufactured.” Response at 5 & n.7. To prove this,

   the Plaintiffs reference certain online news articles. See id. at 12 & n.17 (collecting articles that (the

   Plaintiffs say) were “quick to recognize the landmark significance” of the Proposed Ordinances); see

   also id. at 2 & n.3 (citing Nation’s first e-cigarette ban proposed in San Francisco, CBS NEWS, Mar. 20, 2019,

   https://www.cbsnews.com/news/san-francisco-e-cigarettes-temporary-ban-proposed-vaping-juul/

   (“CBS News Article”)). But none of this was in the Complaint—not the allegation and not the news

   articles. See generally Complaint. It’s blackletter law that, in adjudicating a motion to dismiss, “the court

   limits its consideration to the pleadings and exhibits attached thereto.” Grossman v. Nationsbank, N.A.,

   225 F.3d 1228, 1231 (11th Cir. 2000) (quoting GSW, Inc. v. Long Cnty., 999 F.2d 1508, 1510 (11th Cir.

   1993)).

             Putting technicalities aside, however, nothing about these news articles changes the result—

   even if the Court were to consider them. For one thing, all but one of the articles are from June of

   2019—after the Greenlane IPO. Greenlane, it goes without saying, could not have disclosed facts that

   only became clear later. At most, then, the Plaintiffs could have cited the March 20, 2019 CBS News

   Article, which did refer to the Proposed Ordinances as the “first e-cigarette ban proposed.” Response

   at 2 n.3. But Greenlane disclosed that “[m]any states, provinces and some cities have passed laws

                                                        17
Case 9:19-cv-81259-RKA Document 56 Entered on FLSD Docket 01/06/2021 Page 18 of 47




   restricting the sale of electronic cigarettes and certain other vaporizer products.” Registration Statement

   at 34 (emphasis added). If this indisputably disclosed restriction on the sale of e-cigarettes sounds

   familiar, that’s because it’s the very aspect of the Proposed Ordinances that (the Plaintiffs now claim)

   distinguishes those Ordinances from every other regulation Greenlane had warned them about. 8

           To be fair to the Plaintiffs, their position is a bit more nuanced. Their argument appears to

   turn on the purported daylight between the Registration Statement’s warnings about laws that

   “restrict” tobacco sales and the Proposed Ordinances’ “prohibition” of those sales. This, however, is

   a distinction that makes no difference. For one thing, a prohibition is just a kind of restriction—much




   8
            The Plaintiffs repeatedly try to introduce evidence through their Response, citing news articles
   for factual assertions that appear nowhere in the Complaint. See Response at 16 n.24 (citing a
   “Ballotpedia.org” article, which doesn’t show up in the Complaint, for the factual proposition—also
   not in the Complaint—that JUUL spent millions of dollars to overturn the enacted ordinances); id. at
   9 n.10 (citing a San Francisco Chronicle article—not cited in the Complaint—for the proposition that
   the San Francisco official who introduced the Proposed Ordinances was hostile to JUUL’s products).
   The Court can, of course, take judicial notice of these articles. See, e.g., U.S. ex rel. Osheroff v. Humana
   Inc., 776 F.3d 805, 812 (11th Cir. 2015) (“[C]ourts may take judicial notice of documents such as the
   newspaper articles . . . for the limited purpose of determining which statements the documents contain
   (but not for determining the truth of those statements).”). The problem is they don’t prove anything.
            So, for instance, JUUL’s fight to overturn the enacted Ordinances doesn’t establish that the
   Proposed Ordinances were material. In fact, it suggests the opposite. Since the article demonstrates that
   JUUL had the cash and the wherewithal to challenge harmful legislation, JUUL’s decision to get
   involved only after the Ordinances were promulgated—and to do nothing beforehand—supports
   Greenlane’s view that, when they were first proposed, the Ordinances raised nary an eyebrow. Either
   way, obviously, Greenlane couldn’t have been privy to JUUL’s post-enactment fight with the Board
   of Supervisors before it issued its Registration Statement. And, as if that weren’t enough, the articles
   only further highlight the degree of publicity surrounding these Proposed Ordinances—a fact that, as
   we will see, strongly supports Greenlane’s position that this information was all out there, in the public
   domain, as easily accessible to the Plaintiffs as to anyone else.
            The Plaintiffs’ reliance on the hostility of a single Board Supervisor fares little better. A fair
   reading of the Complaint suggests that the Board of Supervisors has multiple voting members. No
   doubt, too, any proposed ordinance must be signed by the mayor. That one Supervisor—the
   legislation’s proponent—was hostile to JUUL was thus as immaterial as it was unsurprising. We’re a
   country of 320 million people, after all—and JUUL, controversial as it is, was likely to have detractors,
   some of them in government. Nor should we be surprised that the legislation’s proponent had less
   than favorable views of JUUL’s business practices. Neither article, then, changes the fact that the
   omission of the Proposed Ordinances was, given all the other disclosures, immaterial as a matter of
   law.
                                                       18
Case 9:19-cv-81259-RKA Document 56 Entered on FLSD Docket 01/06/2021 Page 19 of 47




   like bourbon is a kind of whiskey. See OXFORD ENGLISH DICTIONARY (3d ed. 2007) (defining

   “prohibition” as “an edict, decree, or order which forbids, prevents, or excludes; the forbidding or

   condemnation of something; an embargo or restriction against something”) (underline added). So, by

   disclosing the many restrictions that had been (and likely would be) enacted, the Plaintiffs were

   simultaneously warning about problematic prohibitions. And, indeed—though the Plaintiffs barely

   mention it—the Registration Statement did explain that “over 25 states have implemented statewide

   regulations that prohibit vaping in public places.” Registration Statement at 33 (emphasis added). In

   any event, the argument presupposes that the seemingly trivial act of swapping the word “prohibition”

   for the more ecumenical “restriction” would have made the least bit of difference to our reasonable

   investor. But that’s nonsense. If our investor, having reviewed the 36-page “Risk Factors” disclosure,

   felt comfortable giving Greenlane his money—despite the dozens of references to adverse and

   harmful “restrictions”—then we can fairly suppose that he would have felt no less comfortable if,

   once or twice, the Registration Statement had (just to keep things interesting) exchanged “prohibition”

   for “restriction.”

           In a similar context, the Eleventh Circuit held that a disclosure was adequate, for purposes of

   a Section 11 claim, so long as it conveyed the general gist of the risk—even if it failed to apprise

   investors of the specific danger to which the company ultimately became exposed. See Miyahira v.

   Vitacost.com, Inc., 715 F.3d 1257 (11th Cir. 2013). Just before going public, the defendant in Miyahira

   disclosed that its CEO would no longer be involved in major decision-making. Id. at 1261. It did not,

   however, tell investors that, after the IPO, the CEO would be fired. Id. When, shortly after the IPO,

   the defendant fired its now-quondam CEO, the stock price dropped, and the investors (relying on

   Section 11) sued. Id. at 1264–65. Pointing to the “significant manufacturing and logistical challenges

   that occurred” after the CEO’s departure—and the subsequent stock-price drop—the investors

   alleged that the CEO was “pivotal to [the defendant’s] business,” such that his pending termination

                                                     19
Case 9:19-cv-81259-RKA Document 56 Entered on FLSD Docket 01/06/2021 Page 20 of 47




   would have been material to investors and should have been disclosed. Id. at 1266. The district court

   dismissed, and the Eleventh Circuit affirmed. Id. at 1260. The case turned, not so much on whether

   the CEO’s termination was material—it was—but on the court’s view that the company had

   sufficiently communicated the relevant information by disclosing that the CEO had been “prohibited

   from having the same policy-making role he had previously[.]” Id. Given that disclosure, the court

   found, “no reasonable investor could have viewed his departure as significantly altering the total mix

   of information available.” Id. at 1267.

           For two reasons, the Miyahira omission was more problematic than Greenlane’s. First, the

   Miyahira investors alleged—and the court did not disagree, id. at 1261—that the company had planned

   to fire the CEO even before the IPO, something it never disclosed. Here, by contrast—as we discuss

   in the Double Contingency Section, below—there’s no plausible claim that Greenlane knew the

   Proposed Ordinances would pass. Nor do the Plaintiffs even allege that, if the Proposed Ordinances

   did pass, they would necessarily take effect. Here, remember, the Ordinances would only become

   effective if the FDA failed to approve the targeted e-cigarette company’s marketing practices. See

   Complaint ¶ 44. And there’s certainly no evidence that Greenlane knew anything about what either the

   San Francisco Board of Supervisors or the FDA would end up doing. Second, there is—the Court

   submits—a big difference between demoting a CEO and firing him. While a mere demotion could

   indicate a lesser role—perhaps even a more refined focus—termination denotes some deeper turmoil

   within the company. It could even result in a rift between those employees (particularly at the highest

   echelons) who remained loyal to their boss and those who didn’t—leading, as so often happens, to an

   exodus (or purging) of the former. The difference, in other words, between demotion and termination

   is a difference in kind, not just in degree—like morphing Rembrandt into Picasso. Here, though—as

   we’ve seen—the Plaintiffs demand only fine-tuning at the very edges; a mere refinement of

   phraseology, they insist (“prohibition” rather than “restriction,” “ban” instead of “regulation”)—not

                                                     20
Case 9:19-cv-81259-RKA Document 56 Entered on FLSD Docket 01/06/2021 Page 21 of 47




   everywhere but just here and there—would have done the trick. Like taking Monet’s Water Lilies and

   adding a few extra lilies. The point is this: If the omissions in Miyahira were immaterial, Greenlane’s

   can be no less so.

           In their Response, the Plaintiffs also claim (for the first time) that, “[a]lthough San Francisco

   was the first to legislate such drastic steps to limit electronic cigarettes, there was a significant risk

   other cities would follow.” Response at 13. But the Plaintiffs cite no factual allegations for this claim,

   see id.—and so, it’s nothing more than baseless speculation not entitled to the presumption of truth,

   see Twombly, 550 U.S. at 555 (“Factual allegations [in a pleading] must be enough to raise a right to

   relief above the speculative level[.]”). Nor is there anything in the Complaint that could support the

   inference that there was “a significant risk other cities would follow”—even, for example, the

   allegation that New York and Chicago had agreed to join San Francisco in sending a letter to the FDA.

   See Complaint ¶¶ 42–43. That letter merely asked the FDA to “conduct the required public health

   review of e-cigarettes” and took issue with the FDA’s decision to extend the premarket review

   application deadline for e-cigarettes until 2022. Id. But it did not—as relevant here—suggest that New

   York and Chicago were planning their own local legislation—much less the kind of prohibition

   contemplated by the Proposed Ordinances. See id. To the contrary, the letter acknowledged that, “[i]f

   the FDA concludes that the tobacco product is appropriate for the protection of public health, it may

   issue an order permitting marketing of that product.” Id. ¶ 43.

           Of course, even rejecting the Plaintiffs’ suggestion that, when the Registration Statement

   issued, the Proposed Ordinances were catalyzing a nationwide movement, one could still imagine a

   hypothetical case in which San Francisco accounted for such a substantial proportion of Greenlane’s

   market that any restrictive ordinance in that city—“ground-breaking” or not—could dangerously

   affect the company’s sales. But this claim, too, would have its problems. For one thing, Greenlane

   disclosed that its profitability could suffer “[i]f one or more states or provinces from which [it]

                                                      21
Case 9:19-cv-81259-RKA Document 56 Entered on FLSD Docket 01/06/2021 Page 22 of 47




   generate[d] or anticipate[d] generating significant sales of vaporizer products” denied its request for

   the applicable licenses or permits. Registration Statement at 34. For another, that’s just not our case.

   The Plaintiffs never suggest that San Francisco smokers accounted for a significant percentage of

   Greenlane’s customers. See generally Complaint; Motion. In fact, the Plaintiffs don’t say anything at all

   about the geographic distribution of Greenlane’s sales. Id. Nor can the Court reasonably infer that

   Greenlane’s business prospects were somehow tied to the smoking habits of San Franciscans. Cf. Iqbal,

   556 U.S. at 679 (requiring courts to draw all reasonable inferences in favor of the non-movant).

   Greenlane, as the Plaintiffs attest, distributed its tobacco products to 9,700 smoke shops throughout

   the United States and Canada. Complaint ¶ 30. It also sold directly to scores of online consumers. Id.

   From these facts, the Court could draw many different inferences—all equally reasonable. So, for

   instance, Greenlane’s sales might have been concentrated in cities, or in urban areas, or online. On

   the other hand, Greenlane’s profits may have been spread evenly across geographic boundaries;

   Greenlane might even have found a healthy balance between its reliance on online versus brick-and-

   mortar customers. Or Greenlane might have confined itself to cities and states with less restrictive—

   more laissez-faire—attitudes towards smoking, such as those in the American South and, perhaps, the

   Midwest. What we cannot assume, however—because we have no support for it—is that Greenlane’s

   future turned precariously on the legislative priorities of the San Francisco Board of Supervisors.

           B. The Double Contingency Problem

           The second problem with the Plaintiffs’ materiality contentions is that they’re contingent on

   future events. So, for example, by their own terms, the Proposed Ordinances would only take effect

   if the San Francisco Board of Supervisors voted to promulgate them—vide, to move them from

   proposed to actual ordinances. Had the Board of Supervisors rejected the Proposed Ordinances, in

   other words, the regulations would have had no effect on Greenlane’s business. See Klein v. Gen.

   Nutrition Companies, Inc., 186 F.3d 338, 342 (3d Cir. 1999) (noting that materiality can depend on “the

                                                      22
Case 9:19-cv-81259-RKA Document 56 Entered on FLSD Docket 01/06/2021 Page 23 of 47




   certainty of the information”). While not dispositive, this lack of certainty about the passage of the

   Proposed Ordinances cuts against their materiality by reducing their statistical impact on Greenlane’s

   future earnings. See Wielgos v. Commonwealth Edison Co., 892 F.2d 509, 517 (7th Cir. 1989) (“Materiality

   depends not only on the magnitude of an effect but also on its probability. The anticipated magnitude

   (the size if the worst happens, multiplied by the probability that it will happen) may be small even

   when the total effect could be whopping. Reasonable investors do not want to know everything that

   could go wrong, without regard to probabilities; that would clutter registration documents and obscure

   important information.”). And, as we’ll see in a moment—q.v. our discussion of the actual impact of

   the Proposed Ordinances on Greenlane’s stock price—this is no mere technical point: The market, after

   all—composed of millions of reasonable investors—took no notice of the San Francisco proposals

   until they were passed.

           Trying to parry this contingency problem, the Plaintiffs ask the Court to draw another

   inference. San Francisco (they note) had already banned flavored tobacco in 2018. This prior vote

   (they suggest) made it very likely that the Board of Supervisors would pass the Proposed Ordinances

   as well. See Response at 11–12 (arguing that the city had “established itself as [a] fierce proponent of

   anti-vaping legislation” based on its “successful efforts to ban the sale of flavored tobacco products”).

   This is a tenuous inference at best. The most plausible inference that can be drawn from the 2018

   vote is the one the Plaintiffs themselves acknowledge: San Francisco officials were understandably

   “[a]larmed by the youth vaping epidemic[.]” Complaint ¶ 42. If this is true—and it would make

   sense—then we might justifiably suppose that, in banning flavored products, San Francisco was

   targeting, not all e-cigarettes, but rather a subset of e-cigarettes that catered to kids. Nothing about the

   prior vote, then, supports the Plaintiffs’ assertion that the Board of Supervisors was, as of 2018,

   destined to end all vaping in San Francisco.




                                                       23
Case 9:19-cv-81259-RKA Document 56 Entered on FLSD Docket 01/06/2021 Page 24 of 47




           But, even if we assume that the passage of the Proposed Ordinances was inexorable, there’s

   still another layer of contingency built into the Plaintiffs’ claims. Recall that the Proposed Ordinances

   would ban the use and sale of e-cigarettes only if the products were not reviewed and approved by the

   FDA. See id. ¶ 44 (explaining that the Proposed Ordinances would “prohibit the sale by tobacco retail

   establishments of electronic cigarettes [or flavored tobacco products] that require, but have not

   received, an order from [the FDA] approving their marketing”); see also id. ¶ 42 (officials’ press release

   emphasizing that this is “not an outright ban on e-cigarettes,” but rather “a prohibition against any e-

   cigarettes that haven’t been reviewed by the FDA to confirm that they are appropriate for the

   protection of public health”). The Plaintiffs say nothing about this second layer of contingency. They

   don’t, for instance, point to any facts—in Greenlane’s possession or elsewhere—from which

   Greenlane could have predicted that the FDA would decide not to review or approve e-cigarettes. See

   generally Complaint; Response.9

           Recognizing that their Complaint failed to allege materiality across these two layers of

   contingency, the Plaintiffs try to shift the burden. The Defendants, they say, “provide zero support”

   for their argument that the Proposed Ordinances (1) were “doomed from the outset,” (2) “faced any

   meaningful opposition,” or (3) were “unlikely to be adopted.” Response at 11. This, of course, has it




   9
     The Plaintiffs are thus mistaken when they allege that, “as a result of the initiative, JUUL Labs’ e-
   cigs would be banned because they have not been FDA reviewed.” Complaint ¶ 7. That statement
   would only be true if the Proposed Ordinances were ratified before the FDA approved JUUL’s
   marketing practices. See id. ¶ 44. And there’s no evidence—in the Complaint or elsewhere—that
   Greenlane (or anyone else) knew which of those two would come to a vote first—or, for that matter,
   which way those votes would go. It’s entirely plausible, then, to suppose that the FDA would have
   approved JUUL’s marketing—or that the Proposed Ordinances wouldn’t pass. In either case, JUUL’s
   “e-cigs would” not “be banned.” In this respect, remember that, in their letter, San Francisco, Chicago,
   and New York had exhorted the FDA to expedite its review process. See id. ¶ 7 (“We call on the FDA
   to do its job, stop abdicating its statutory duty, and immediately conduct the review that by law was
   supposed to happen before these products went to market.”). There’s no reason to believe that the
   letter would not have had its intended effect.
                                                      24
Case 9:19-cv-81259-RKA Document 56 Entered on FLSD Docket 01/06/2021 Page 25 of 47




   backwards. It is, after all, the Plaintiffs’ burden to allege concrete facts in support of their materiality

   contentions. And, as we’ve established, they have failed to meet that burden here.

             C. The Stock Price

             The Plaintiffs try to bolster their materiality position by pointing out that, just one day after

   the Proposed Ordinances were enacted, Greenlane’s stock plummeted. See Response at 10; see also

   Complaint ¶ 69. It’s worth noting, as a preliminary matter, that this argument rests on a controversial

   theory about the correlation between stock prices and materiality, which no court—besides the Third

   Circuit—has adopted. Compare In re Merck & Co., Inc. Sec. Litig., 432 F.3d 261, 269 (3d Cir. 2005)

   (describing the Third Circuit’s Oran-Burlington standard, which posits that “the materiality of disclosed

   information may be measured post hoc by looking to the movement, in the period immediately

   following disclosure, of the price of the firm’s stock” (quoting Oran v. Stafford, 226 F.3d 275, 282 (3d

   Cir. 2000)), with No. 84 Employer-Teamster Joint Council Pension Tr. Fund v. Am. W. Holding Corp., 320 F.3d

   920, 934 (9th Cir. 2003) (declining to adopt the bright-line rule outlined in Oran-Burlington—as it would

   “contravene the Supreme Court’s holdings in” Basic and TSC and “fail to address the realities of the

   market”—and, instead, applying the “fact-specific inquiry set forth in Basic”).10

             But, even assuming that Oran-Burlington were the appropriate standard here, its application

   would severely undercut the Plaintiffs’ position. Greenlane’s stock price, it’s true, plummeted once

   the Proposed Ordinances were enacted. Complaint ¶ 69 (alleging that the stock price dropped 17% on

   June 19, 2019). But that’s irrelevant because the Ordinances had not been enacted when the Registration

   Statement took effect. Id. ¶ 47 (alleging that the Registration Statement became effective on April 17,

   2019). And the law is clear that a company can be liable only for omitting information that was available

   before the effective date of the registration statement. See Oxford Asset, 297 F.3d at 1189 (for an omission




   10
        The Eleventh Circuit has not expressed its views on the Oran-Burlington standard.
                                                        25
Case 9:19-cv-81259-RKA Document 56 Entered on FLSD Docket 01/06/2021 Page 26 of 47




   to be actionable, the information must have existed as of the effective date of the registration

   statement). The only apposite question under Oran-Burlington, then, is this: what happened to the stock

   price when the Ordinances were still just proposals (but before they were enacted)? On this point, the

   Complaint is pellucid: Nothing. Nothing happened. See Complaint ¶ 69 (alleging that the price first

   dropped precipitously on June 19, 2019—after the Ordinances were passed); see also id. ¶ 76 (chart

   showing that the stock price opened at $17, jumped to $21 a few days later, dropped to $13, and then

   hovered steadily around $16 for several weeks until the Ordinances were passed, at which point it

   tanked). Applying Oran-Burlington thus establishes only that the investing public was not frightened by

   the San Francisco proposal—that, to the contrary, the whole collective mass of “reasonable” investors

   found the Proposed Ordinances quite “immaterial” to their investment decisions. See S.E.C. v.

   Berlacher, 2010 WL 3566790, at *7 (E.D. Pa. Sept. 13, 2010) (“If there is no movement in the stock

   price, then the disclosed information is immaterial as a matter of law.”); cf. Meyer v. Greene, 710 F.3d

   1189, 1195 (11th Cir. 2013) (defining, in the context of Rule 10b-5, the “fraud-on-the-market theory,”

   which “derives from the so-called efficient market hypothesis . . . that in an open and developed

   securities market, the price of a company’s stock is determined by the available material information

   regarding the company and its business.” (internal quotation marks omitted) (cleaned up)). Oran-

   Burlington, in sum, doesn’t help the Plaintiffs here. 11



   11
      This stock-price nonchalance also undermines the post-enactment evidence the Plaintiffs adduce
   for their position on materiality. The Defendants, the Plaintiffs say, “do not explain why Greenlane
   felt the need to disclose the [Proposed Ordinances] in subsequent SEC filings if, as they now contend,
   it was immaterial to ‘Greenlane’s overall sales or earnings.’” Response at 14. “It strains credulity [the
   Plaintiffs add] that Greenlane would take the step of issuing a formal press release” after the Proposed
   Ordinances were enacted “if, as they now contend, the [Proposed Ordinances] w[ere] not material to
   investors.” Id. at 13. But the (quite sensible) decision to disclose the passage of a new law does not
   render the omission of that law’s mere proposal actionable. Cf. In re Cabletron Sys., Inc., 311 F.3d 11, 37
   (1st Cir. 2002) (“[P]laintiffs may not simply seize upon disclosures made later and allege that they
   should have been made earlier. Standing alone, such circular assertions represent little more than the
   type of ‘fraud by hindsight’ pleading that we have long rejected.” (internal quotation marks and citation
   omitted)).
                                                        26
Case 9:19-cv-81259-RKA Document 56 Entered on FLSD Docket 01/06/2021 Page 27 of 47




           D. Public Knowledge

           The Plaintiffs’ argument for materiality receives its coup de grâce from the doctrine of “public

   knowledge.” An issuer of securities “can be relieved of a duty to disclose when certain developments

   affecting a corporation become ‘matters of general public knowledge.’” In re WorldCom, Inc. Sec. Litig.,

   346 F. Supp. 2d 628, 687 (S.D.N.Y. 2004) (quoting Seibert v. Sperry Rand Corp., 586 F.2d 949, 952 (2d

   Cir. 1978)); see also Klein, 186 F.3d at 342 (noting that any assessment of materiality should consider

   the “availability [of the omitted information] in the public domain”). In our case, all the information

   about the Proposed Ordinances—indeed, the text of the Proposed Ordinances themselves—was

   widely available to the Plaintiffs (and everyone else) long before the Greenlane IPO. The Proposed

   Ordinances were first publicized, in fact, through a press release—issued by two San Francisco public

   officials right before they introduced the bills at an open meeting of the San Francisco Board of

   Supervisors.

           The Plaintiffs are right when they say that information doesn’t automatically become immaterial

   by virtue of having been published. See New Jersey Carpenters Health Fund v. Royal Bank of Scotland Grp.,

   PLC, 709 F.3d 109, 127 (2d Cir. 2013) (noting that “case law does not support the sweeping

   proposition that an issuer of securities is never required to disclose publicly available information”

   (internal quotation marks omitted) (emphasis added)); accord In re Fuwei Films Sec. Litig., 634 F. Supp.

   2d 419, 437–38 (S.D.N.Y. 2009). In this respect, though, cases like New Jersey Carpenters and Fuwei Films

   stand for a straightforward and sensible legal principle: courts shouldn’t impute to investors

   knowledge about information that’s uniquely within a company’s control just because the information

   happened to be publicly available somewhere—in “sporadic news reports,” for example, or in regional

   or specialized journals. 12



   12
           In New Jersey Carpenters, for instance, a mortgage company issued a prospectus in which it
   described its underwriting guidelines. See 709 F.3d at 115–16. After the company—which had been
                                                      27
Case 9:19-cv-81259-RKA Document 56 Entered on FLSD Docket 01/06/2021 Page 28 of 47




           But the converse is also true. When there is no such informational imbalance—viz., when the

   omitted facts are not uniquely within the defendant’s control or when they are widely circulated—the

   public availability of the information can weigh against materiality. See, e.g., Hurtado v. Gramercy Prop.

   Tr., 425 F. Supp. 3d 496, 521 (D. Md. 2019) (“It has long been established that ‘where information is

   equally available to both parties, a defendant should not be held liable to the plaintiff under the

   securities laws for failure to disclose.’” (cleaned up) (quoting Bettis v. Aixtron SE, 2016 WL 7468194,

   at *12 (S.D.N.Y. Dec. 20, 2016)). This tends to be the case when the allegedly material omission is

   about the external world (the market, the law, the actions of governments, etc.), rather than about the

   defendant-issuer itself (its finances, its corporate affairs, its internal guidelines, etc.).

           In Bettis, for example, the defendant was a German manufacturer of semiconductors that

   (mostly) sold its products in Asia. See 2016 WL 7468194, at *1. When the defendant announced that

   a Chinese buyer had placed a large order for its products, its stock jumped 24%. Id. at *2. And, while

   the defendant did explain (in its yearly SEC risk disclosures) that such orders were not set in stone, id.

   at *3, it failed to disclose that the Chinese government had stopped granting subsidies for purchases

   of the very kinds of semiconductors it was selling, see id. at *11. When the Chinese buyer subsequently



   hit hard by the subprime mortgage crisis—lost nearly all its value, disgruntled investors were left
   holding the bag. Id. at 116. An investment fund—whose $100,000 investment was worth only $350
   three years later, id.—sued the company in federal court, alleging that it failed to disclose that it had
   actually “abandoned” those underwriting guidelines before going public, id. at 117. In its motion to
   dismiss, the company pointed to two newspaper articles—one in the New York Times and the other in
   Forbes—that had, before the IPO, reported on the company’s “loose underwriting standards.” Id. at
   127. The district court dismissed the complaint, but the Second Circuit reversed. See id. at 119, 128.
   The court concluded that such “‘sporadic news reports,’ which did not alone clarify or contextualize
   the alleged misstatements,” were insufficient to apprise potential investors of the information. See id.
   at 127.
            Similarly, in Fuwei Films, the court held that the publication of three Chinese-language
   newspaper articles did not transform information about the defendant’s asset and debt acquisitions—
   i.e., company-specific information—into “matters of general public knowledge.” 634 F. Supp. 2d at
   437–38.
            But note that, in both cases, the information in question concerned the internal affairs of the
   defendant-corporations.
                                                         28
Case 9:19-cv-81259-RKA Document 56 Entered on FLSD Docket 01/06/2021 Page 29 of 47




   cut its order significantly—presumably, the plaintiff averred, because of the Chinese government’s

   subsidy withdrawal—the investors lost money. See id. at *6-7. The plaintiff sued under Section 10(b)

   of the Securities Act of 1934, 15 U.S.C. § 78j(b), and SEC Rule 10b-5, which prohibits making “any

   untrue statement of a material fact or [omitting] to state a material fact necessary in order to make the

   statements made, in the light of the circumstances under which they were made, not misleading.” 17

   C.F.R. § 240.10b-5(b). 13

           The Bettis Court rejected the defendant’s argument that it had no duty to disclose the Chinese

   subsidy withdrawal. Because the company had “made a series of representations indicating that the

   progress of the [Chinese buyer’s] transaction—the largest order in [the company’s] history—was ‘on

   plan,’ [the company] had a duty to disclose any material information of which it was aware that might

   have impacted [the Chinese buyer’s] ability to complete its order.” Id. at *12. Still, the court dismissed

   the plaintiff’s Rule 10b-5 claim, explaining that “[t]he real problem with [the plaintiff’s] claim is that,

   by his own admission, the information that he claims was omitted was public information, equally

   available to [the defendant] and investors alike.” Id. Notably, the Chinese government’s decision was

   not widely circulated at all. In fact, it had been reported only in the “Digitimes, a daily news publication

   that covers Asia’s information technology industry” and an “India-based . . . industry-focused news

   magazine,” but “[t]here was no indication . . . that the news was reported more widely. . . [or] that

   the news was reported in the United States.” Id. at *6-7, *12. Notwithstanding this limited circulation,

   however, the key point was that “there [were] no facts to suggest that [the defendant], a German




   13
      Courts have long held that the “materiality requirement is identical under Section 10, Rule 10b–5,
   Section 11, and Section 12.” In re BellSouth Corp. Sec. Litig., 355 F. Supp. 2d 1350, 1365 (N.D. Ga. 2005)
   (citing In re Donald J. Trump Casino Sec. Litig., 7 F.3d 357, 368 n.10 (3d Cir. 1993)); see also Isquith for &
   on Behalf of Isquith v. Middle S. Utilities, Inc., 847 F.2d 186, 208 (5th Cir. 1988) (“Given the almost identical
   language which Rule 10b–5 and section 11 use to describe how a misrepresentation can arise . . . we
   agree with the Second Circuit that the TSC Industries definition of materiality is equally applicable to a
   section 11 claim.”).
                                                          29
Case 9:19-cv-81259-RKA Document 56 Entered on FLSD Docket 01/06/2021 Page 30 of 47




   company, had any greater access to information regarding Chinese government subsidies than [the

   plaintiff] himself. Indeed, [the plaintiff] alleges no facts to demonstrate that [the defendant] knew

   about the termination of subsidies.” Id. at *13. The plaintiff and other investors were, therefore, “as

   free and as able to read” the Asian and Indian periodicals as the defendant was, and “the investing

   public could have learned about the termination of subsidies as easily as [the defendant’s] executives

   could have.” Id. The district court distinguished New Jersey Carpenters by noting that, in that case, “the

   defendant corporation and its officers had information that was not equally available to shareholders.”

   Id. at *12.

           Similarly, in Barilli v. Sky Solar Holdings, Ltd., 389 F. Supp. 3d 232 (S.D.N.Y. 2019), investors

   sued a solar-power company, alleging that, before it went public, the defendants had painted an overly

   optimistic (and materially misleading) picture of the Japanese solar industry. Id. at 241. The court

   dismissed the claim, in part, because “the general state of the Japanese solar market, information about

   which was published in several articles . . . was not information uniquely within [the defendants’]

   control and thus [the defendants] had no duty to disclose such information.” Id. at 255. 14




   14
            The Eleventh Circuit has not squarely addressed this issue in the context of Section 11. In
   Johnson v. Wiggs, 443 F.2d 803 (5th Cir. 1971), however, the plaintiff sued the defendant for insider
   trading under Section 10(b) of the Securities Exchange Act of 1934, 15 U.S.C. § 78j, and SEC Rule
   10b-5, 17 C.F.R. § 240.10b-5, claiming that the defendant used his insider knowledge to buy securities
   from him for far less than they were worth, Johnson, 443 F.2d at 804. The Old Fifth Circuit affirmed
   the district court’s finding that the defendant was not liable, see id. at 807, because the relevant
   information, which had been “previously reported both in the area newspapers, and on a local
   television,” was “in the public domain,” id. at 806. That decision is binding precedent in our Circuit.
   See Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (holding that decisions of the former
   Fifth Circuit, handed down before the close of business on September 30, 1981, are binding in our
   Circuit).
            Notably, in Kapps v. Torch Offshore, Inc., 379 F.3d 207 (5th Cir. 2004), the (current) Fifth Circuit
   said that “one of the elements of the plaintiff’s claim [in Johnson] [was] that the defendant bought or
   sold securities while in possession of non-public information.” Id. at 214. According to Kapps, then,
   Johnson “established that information that is publicly known cannot be the basis of an insider trading
   violation” but “[did] not decide whether the failure to disclose publicly available information may still
   be the basis for another claim under securities law.” Id. Nonetheless, Kapps held that courts must
                                                        30
Case 9:19-cv-81259-RKA Document 56 Entered on FLSD Docket 01/06/2021 Page 31 of 47




          The Plaintiffs’ Complaint is clear that, with respect to the Proposed Ordinances, there was

   likewise no informational imbalance between Greenlane and its investors. The Ordinances, it goes

   without saying, weren’t some internal corporate guideline or policy. Nor was their publication tucked

   away in some obscure, foreign publication. It was public information, advertised in a press release by

   domestic public officials. And, regardless of the scope of circulation, it was precisely the kind of

   information that wasn’t within Greenlane’s control—because it wasn’t about Greenlane at all. Nor are

   there allegations that Greenlane had some inside scoop about the Proposed Ordinances—that, for

   example, a Board of Supervisors insider had warned the company that the Ordinances were coming

   and that their passage was imminent. See generally Complaint.

          The Plaintiffs’ only counter to this public-domain argument is that “the Defendants fail to

   identify the coverage or media reports they claim were sufficient to apprise its IPO investors.”

   Response at 14–15. But, again, the Plaintiffs have it exactly backwards. There’s no dispute that the

   information was public; the Complaint itself makes this clear. See Complaint ¶¶ 42, 44 (alleging that

   the initiative was introduced through a “press release”). And, if there were any dispute about this

   proposition, the Plaintiffs now ask the Court to consider certain news articles that leave little doubt



   consider “whether the ‘total mix’ of information was altered” by the omission of information that was
   otherwise readily available to the “common public.” Id. at 216.
           For other cases that came to similar conclusions, see Hurtado, 425 F. Supp. 3d at 521–22
   (dismissing lawsuit in which the information about market comparators was easily accessible in the
   public domain, because “an interested shareholder had the option of researching the comparators and
   determining for herself whether the comparators were good ones” (quoting Vardakas v. American DG
   Energy Inc., 2018 WL 1141360 (D. Mass. Mar. 2, 2018)); La Quinta, 2017 WL 4082482, at *6 (holding
   that a downturn in the oil market was immaterial because the information was publicly available); cf.
   Kapps, 379 F.3d at 216 (holding that the omission of a drop in gas prices was immaterial, in part,
   because “[n]atural gas prices are listed in daily papers,” and, although not dispositive, “common public
   ready availability must be considered in determining whether the ‘total mix’ of information was
   altered”); Sailors v. N. States Power Co., 4 F.3d 610, 613 & n.4 (8th Cir. 1993) (affirming summary
   judgment because of “the vast amount of publicity concerning” the information at issue, which “could
   have easily been obtained by any investor,” and noting that plaintiffs are more frequently successful
   when the omission “concern[s] internal corporate affairs,” as “[c]orporations remain the best source
   of accurate, up-to-date information about their own internal developments”).
                                                     31
Case 9:19-cv-81259-RKA Document 56 Entered on FLSD Docket 01/06/2021 Page 32 of 47




   about the publicity these Ordinances generated. See Response at 2 & n.3, 12 & n.17. 15 In any event,

   the Plaintiffs never suggest that the Ordinances constituted the kinds of information that would be

   within Greenlane’s exclusive control—just as they don’t quibble with the reality that the Ordinances

   weren’t really about Greenlane at all. And so, just as the defendants in La Quinta and Kapps didn’t need

   to identify specific articles about publicly available gas prices, Greenlane has no obligation to cite

   articles for the self-evident proposition that the Proposed Ordinances were very much in the public

   domain.

           The Eighth Circuit’s decision in Sailors is instructive. There, a utility company disclosed to its

   investors that it had sought a rate increase from its public regulator. See Sailors, 4 F.3d at 611. While

   the rate case was pending, the plaintiff purchased the utility’s stock. Id. But, when the regulator denied

   the rate application, the utility’s stock price dropped, and the plaintiff sued under Rule 10b-5. See id.

   While it conceded that the utility didn’t need to predict the regulator’s decision, the plaintiff argued that

   the utility had a duty to disclose “fact-specific information” about the rate case, such as “the

   unprecedented opposition to the rate increase filed by the state and intervenors” and “a motion to

   dismiss the rate case” that state public officials had filed. Id. at 612.

           The district court granted the defendant’s motion for summary judgment, finding that those

   facts were not “firm specific” and “not material information required to be disclosed.” Id. The Eighth

   Circuit agreed. Id. at 611. The court began by highlighting the contingency problem we alluded to

   earlier: “The fact that [state officials] opposed the increase by filing motions to dismiss [were]

   speculative factors in evaluating the predictability of receiving the increase.” Id. at 612. 16 The court



   15
      The Court may take “take judicial notice of the fact that press coverage . . . contained certain
   information,” even if it chooses not to rely on the “truth” of that information. Staehr v. Hartford Fin.
   Servs. Grp., Inc., 547 F.3d 406, 425 (2d Cir. 2008).
   16
      The court then quoted Wielgos for the proposition that “issuers need not estimate the chance that a
   federal agency will change its rules or tighten up on enforcement. Securities laws require issuers to
   disclose firm-specific information; investors and analysts combine that information with knowledge
                                                        32
Case 9:19-cv-81259-RKA Document 56 Entered on FLSD Docket 01/06/2021 Page 33 of 47




   then rejected the plaintiff’s contention that the rate case was “only nominally public,” observing that

   “the mass media and the specialized press made repeated references to the general concerns about

   [the utility’s] application and to some of the specific problems about which [the plaintiff]

   complain[ed].” Id. More fundamentally, though, the public filings in the rate case were “equally

   available to all.” Id. at 613. The omitted information was thus immaterial and, in the Eighth Circuit’s

   view, easily distinguished Sailors from other cases in which companies had omitted facts about “internal

   corporate affairs.” Id. at 613 n.4 (emphasis added).

           Our Proposed Ordinances are immaterial for the same two reasons.17 First, since (at the time

   of the IPO), they were merely proposals, their passage was not inexorable—not nearly certain enough—

   to constitute a material omission. Second, and more importantly, their proposal didn’t implicate

   Greenlane’s “internal corporate affairs” at all; to the contrary, they were the public pronouncements

   of one member of the San Francisco Board of Supervisors. 18

           None of this, though, gives Greenlane enough credit, because it’s not as though the

   Defendants said nothing about tobacco regulation. Again, Greenlane expressly warned investors about

   the kinds of regulations that might harm its business. See, e.g., Registration Statement at 33 (referring

   both to state prohibitions on vaping in public places and San Francisco’s 2018 ban on flavored

   tobacco). And, by dedicating several pages of its Registration Statement to these risks—and by

   admitting that these risks could escalate at the state and local level, where officials were “likely” to



   about the competition, regulatory conditions, and the economy as a whole to produce a value for
   stock.” Id. at 612–13 (quoting Wielgos, 892 F.2d at 515).
   17
      (and, as we’ve seen, several others).
   18
      Equally unpersuasive is the Plaintiffs’ suggestion that the “Defendants do not (and cannot) point to
   any press coverage that identified a link between the regulations and Greenlane’s business, or
   otherwise explained how the regulations may impact Greenlane.” Response at 15. Greenlane explained
   the connection in its Registration Statement. See, e.g., Registration Statement at 25 (warning that the
   company relied on a small number of “key suppliers” and that a reduction in those suppliers’ sales,
   whether due to “regulatory actions or otherwise,” could have “a materially adverse effect” on the
   business).
                                                      33
Case 9:19-cv-81259-RKA Document 56 Entered on FLSD Docket 01/06/2021 Page 34 of 47




   propose or enact new laws—it invited potential investors to look around (as it were), to conduct their

   own research, and to determine for themselves whether the investment was too risky. Indeed, though

   it did not have to, Greenlane even offered a few representative examples of the sorts of laws it had in

   mind. Id. at 34 (citing an Iowa law that required retailers to “obtain a tobacco retail license in order to

   sell electronic cigarettes and vaporizer products” and noting that similar versions of the law had been

   adopted by other cities and states).

           Seemingly intent on proving the old apothegm that no good deed goes unpunished, the

   Plaintiffs try to hold these examples against Greenlane. The Defendants, they say, “provide no

   explanation why the Registration Statement disclosed the proposed FDA regulations but omitted the

   [Proposed Ordinances].” Response at 11. But the Registration Statement’s inclusion of an FDA-

   proposed rule doesn’t somehow render the (entirely different) Proposed Ordinances material, nor

   does it create a corresponding duty to include all other proposed laws and regulations in every city,

   state, and county across the United States and Canada. Such a rule would create a nigh-impossible

   standard, exposing a company to liability anytime it fails to disclose a proposed ordinance in

   Brownsville or Billings, in Carson City or Cape Coral, Chula Vista or Chattanooga or Port Orford or

   Punta Gorda or the tens-of-thousands of places in between. One might even suppose that including

   all this information—even were it feasible—would be counterproductive. See Basic, 485 U.S. at 231

   (cautioning that “a minimal standard” of materiality “might bring an overabundance of information

   within [materiality’s] reach, and lead management ‘simply to bury the shareholders in an avalanche of

   trivial information—a result that is hardly conducive to informed decisionmaking’” (quoting TSC

   Indus., 426 U.S. at 448–49)). The Securities Act does not impose a duty on issuers to teach investors

   about investing or to warn them about everything that could go wrong in the world.

           Where, as here, a company explained that governments across the country had proposed—

   and promulgated—certain restrictive regulations, where it warned that these regulations could

                                                       34
Case 9:19-cv-81259-RKA Document 56 Entered on FLSD Docket 01/06/2021 Page 35 of 47




   adversely affect its business by stifling its key suppliers, where it unambiguously cautioned that more

   such laws were “likely” to be proposed or enacted in the future, and where it offered a few

   representative examples of the laws it was concerned about, the issuer didn’t have to disclose the very

   public proposal of one more such law—a proposal that was qualitatively indistinguishable from the

   regulations it had already highlighted and which was not even certain to pass.

           II.     Duty to Disclose

           In different circumstances, it’s true, the Court might have been inclined to dismiss the

   Complaint without prejudice.19 As the above discussion makes plain, the Court is deeply skeptical about

   the Plaintiffs’ materiality contentions—low bar and all. If materiality were the Complaint’s only

   deficiency, though, the Court might have given the Plaintiffs another crack at it.20 But the Court is

   dismissing the Complaint with prejudice because, materiality aside, the Plaintiffs cannot show that the

   Defendants had any duty under Section 11 to disclose the Proposed Ordinances—either to clarify an

   otherwise misleading statement or else to satisfy some other legal obligation.

           A.      Is the Statement Misleading?

           To support their view that the Registration Statement was misleading, the Plaintiffs advance

   four arguments—all unavailing.

           First, the Plaintiffs attack Greenlane’s portrayal of its relationship with JUUL. Here, they

   contend that the Registration Statement (1) “purposefully aligned Greenlane’s prospects with JUUL

   Labs”; (2) “touted Greenlane as ‘one of the largest distributors of products made by JUUL Labs’”; (3)

   “linked the Company’s massive revenue growth to the sale of products manufactured by JUUL Labs”;

   and (4) “explained that Greenlane had ‘cultivated a reputation for carrying the highest quality products’



   19
     (q.v., much more on this below).
   20
     On the other hand, given how uncontestably public the information was—and how little it had to
   do with Greenlane or its business—the Plaintiffs would have had great difficulty parrying Greenlane’s
   position that any amendment would be futile.
                                                      35
Case 9:19-cv-81259-RKA Document 56 Entered on FLSD Docket 01/06/2021 Page 36 of 47




   and, enjoyed a ‘significant competitive advantage,’ as a result of its relationship with JUUL Labs.”

   Response at 15–16. In trying to explain how these statements were misleading, the Plaintiffs suggest

   only that, when the Registration Statement took effect, the Proposed Ordinances “constituted a direct

   threat to JUUL.” See id. at 16.

           The Plaintiffs (notably) don’t claim that the Registration Statement’s averments about JUUL

   or Greenlane’s sales—e.g., that Greenlane was “one of the largest distributors of products made by

   JUUL Labs,” that Greenlane’s “[n]et sales increased” year-over-year because of the popularity of JUUL’s

   products, or that JUUL controlled “over 70% of the e-cigarette industry,” see Complaint ¶¶ 51–53—

   were false or (even) inaccurate on their own. See generally Complaint; Response. And, if—as the Plaintiffs

   appear to concede—those averments were true, then nothing about the Proposed Ordinances could

   make them untrue. The averments, after all, were statements of historical fact, and the Proposed

   Ordinances cannot alter history. Put another way, either JUUL controlled 70% of the market or it did

   not.

           Perhaps recognizing this, the Plaintiffs imply—they never come out and say so directly—that

   Greenlane somehow misled investors into believing that JUUL was a guaranteed source of revenue

   (or that it was impervious to tobacco regulation) when, in fact, JUUL was a serious “liability.”

   Complaint ¶ 55. But the Registration Statement never painted JUUL as some impenetrable revenue

   source. To the contrary, the Registration Statement expressly disclosed that most of its revenue came

   from “a relatively small number of key suppliers,” including JUUL, and that “[a] decline in sales of

   any of [its] key suppliers’ products, whether due to . . . regulatory actions or otherwise . . . could have

   a material adverse impact on [its] sales and earnings and adversely affect [its] business.” Registration

   Statement at 25. Given this disclosure, it’s not entirely clear what more Greenlane should have said

   about JUUL.




                                                       36
Case 9:19-cv-81259-RKA Document 56 Entered on FLSD Docket 01/06/2021 Page 37 of 47




           Second, in their Response, the Plaintiffs criticize Greenlane for (they say) claiming that it had

   “‘a significant competitive advantage,’ as a result of its relationship with JUUL Labs.” Response at 16

   (emphasis added). To begin with, the Complaint makes no mention of this “misleading” statement.

   And that’s because Greenlane never said any such thing. In fact, as the Complaint makes plain, the

   Registration Statement asserted that Greenlane’s “market leadership, wide distribution network, broad

   product selection and extensive technical expertise provide[d] [it] with significant competitive

   advantages.” Complaint ¶ 52. This sentence had absolutely nothing to do with JUUL. Nor (as we’ve

   said) did it imply, in some misleading way, that JUUL’s business was impervious to tobacco regulation.

   Even if this statement had referred to JUUL, though, it would have been perfectly appropriate for

   Greenlane to promote some of its competitive advantages while, at the same time, describing the risks

   it was facing. See Searls v. Glasser, 64 F.3d 1061, 1066 (7th Cir. 1995) (defining mere “puffery,” which

   lacks “the requisite specificity to be considered anything but optimistic rhetoric”).

           Third, the Plaintiffs criticize the Registration Statement’s risk disclosures. They say that, by

   omitting any reference to the Proposed Ordinances, the warnings—extensive, clear, and accurate

   though they may have been—were misleading, because those Ordinances posed “significantly greater”

   risks than the dangers other laws presented. See Response at 16. But the Court has already rejected (see

   supra Section I.A.) the Plaintiffs’ position that the Proposed Ordinances were “ground-breaking,”

   Response at 5, 9—qualitatively different from the other restrictive laws the Registration Statement

   had already disclosed. Greenlane, after all, warned the Plaintiffs that developments in tobacco

   regulation could have a “material [i.e., significant, major, consequential] adverse [i.e., bad] effect” on its

   business. See, e.g., Registration Statement at 35. It cautioned investors that “[a] significant percentage

   of [its] revenue [were] dependent on sales of products from a relatively small number of key suppliers,”

   and that “[a] decline in sales of any of [its] key suppliers’ products, whether due to . . . regulatory

   actions or otherwise . . . could have a material adverse impact on [its] sales and earnings and adversely

                                                        37
Case 9:19-cv-81259-RKA Document 56 Entered on FLSD Docket 01/06/2021 Page 38 of 47




   affect [its] business.” Id. at 25. It also divulged that the market was “subject to a great deal of

   uncertainty,” in part because of “regulatory oversight and a potentially fluctuating regulatory

   framework.” Id. at 24–25 (emphasis added). It even explained that restrictive laws “are likely to

   continue to be proposed or enacted in numerous jurisdictions.” Id. at 34 (emphasis added). And it

   disclosed that “[m]any states, provinces and some cities have passed laws restricting the sale of electronic

   cigarettes and certain other vaporizer products.” Id. at 34 (emphasis added). Any fair reading of these

   warnings would include the kind of restrictive regulation San Francisco enacted when it voted to

   codify the Proposed Ordinances.

           One more thing about the scope of these warnings before we move on. The Plaintiffs’

   repeated characterization of the warnings as “boilerplate” or “generic” does not make them so. It’s

   true, as the First Circuit explained in Hill v. Gozani, 638 F.3d 40 (1st Cir. 2011), that a statement of risk

   “does not insulate the speaker from liability, particularly where it is ‘generic and formulaic.’” Id. at 60

   (citation omitted). But neither does the statement “create liability simply because it does not disclose,

   at the level of detail the plaintiffs request in retrospect, all of the factors that contribute to the risk

   assessment.” Id. Thus, “[i]n cases where the risk approaches a certainty, courts have no difficulty in

   finding a duty of disclosure. But where the level of risk is unknown and the existence of a risk is

   disclosed, we shall hesitate to conclude that disclosure is misleading merely because it did not state

   that the risk was ‘serious.’” Id. In our case, the disclosures were hardly “boilerplate.” The Defendants

   did, to be sure, repeatedly utter the words “materially adverse effect”—an admittedly unimaginative,

   even corporatist, incantation. But disclosures must be read in context. The thrust of the Registration

   Statement’s risk section was to show (and not just to tell) investors that Greenlane faced an ever-

   evolving and uncertain regulatory landscape, sprinkled here and there with restrictive ordinances that

   “likely” presaged other, no-less-harmful legislation. That’s why it took the Registration Statement

   some 36 pages to explain what these laws did, how they operated, and how they could affect

                                                        38
Case 9:19-cv-81259-RKA Document 56 Entered on FLSD Docket 01/06/2021 Page 39 of 47




   Greenlane’s business. It’s difficult to come away from that exposition on tobacco regulation believing

   that the Defendants were not taking the risk seriously—even if, from time to time, they over-abused

   the corporate-speak. And it likely would have been fruitless for Greenlane to try to pinpoint the degree

   of risk with any more specificity than it did—viz., by conceding that it might suffer a “materially

   adverse effect” from laws “likely” to be enacted. These risks depended on the unpredictable actions

   of thousands of U.S. cities, 50 states, an American Congress, several U.S. agencies, and countless

   Canadian jurisdictions. That, in retrospect, the Plaintiffs would have wanted to hear about the

   Proposed Ordinances doesn’t render an otherwise-extensive risk disclosure misleading.

           Fourth, the Plaintiffs dedicate much of their Complaint (and Response) to things Greenlane

   said or did after the Board of Supervisors promulgated the Ordinances—implying that this after-the-

   fact conduct unveils the Defendants’ pre-IPO deception. So, the Plaintiffs craft catchy section

   headings like “THE TRUTH EMERGES AFTER THE IPO,” Complaint at 21, and argue that, once

   the Ordinances were enacted, Greenlane “downplayed the regulation’s negative impact on Greenlane

   and JUUL Labs’ business,” id. ¶ 70 (emphasis added); see also id. ¶ 74 (“In stark contrast to the

   statements in the Registration Statement touting Greenlane’s ties to JUUL Labs,” Greenlane’s CEO

   told investors that “Greenlane would now be limiting its business with JUUL.”). The Plaintiffs also

   allege that they were “without knowledge of the facts concerning the wrongful conduct alleged herein

   and could not have reasonably discovered those facts prior to the disclosures herein.” Id. ¶ 91.

           The insinuation, of course, is that Greenlane was hiding something—some material, non-public

   information—from investors. How else could something “emerge” if it was not first submerged?

   These allegations are more ado about very little. It was perfectly reasonable for Greenlane to diversify

   its business away from JUUL’s products after the Ordinances were enacted. It would have been

   malpractice to do otherwise. But that doesn’t change the fact that the Registration Statement disclosed

   both Greenlane’s overreliance on JUUL and the dangers Greenlane faced from regulations that

                                                     39
Case 9:19-cv-81259-RKA Document 56 Entered on FLSD Docket 01/06/2021 Page 40 of 47




   hindered JUUL’s operations. See Registration Statement at 25 (disclosing that JUUL accounted for

   36.5% of Greenlane’s 2018 sales and warning investors that “[a] decline in sales of any of [its] key

   suppliers’ products, whether due to . . . regulatory actions or otherwise . . . could have a material

   adverse impact on [its] sales and earnings and adversely affect [its] business”). It may be that JUUL—

   and, by extension, Greenlane—were more susceptible to the Proposed Ordinances than either

   company might have supposed. But courts seldom countenance this sort of fraud-in-hindsight cause

   of action. See Arazie v. Mullane, 2 F.3d 1456, 1467–68 (7th Cir. 1993) (affirming dismissal of Rule 10b-

   5 claim where, after the company performed poorly, the plaintiffs alleged that the defendant’s “rosy”

   financial predictions were fraudulent, and explaining that “temporal proximity between positive

   statements stressing a firm’s strengths and announcements of poor economic performance do not

   create an inference that the earlier statements were fraudulent,” both because “fraud by hindsight is

   not actionable” and because “predictions of future performance are inevitably inaccurate [since] things

   almost never go exactly as planned” (internal quotation marks and citations omitted)).

           The Registration Statement, in short, was not misleading.

           B.      SEC Regulations

           The Plaintiffs’ last hope comes in the form of two SEC regulations—“Item 303” and “Item

   503” of SEC Regulation S-K, 17 C.F.R. §§ 229.303(a)(3)(ii), (b) & 229.503 (the “Items”)—which, they

   insist, imposed on Greenlane an affirmative duty to disclose the Proposed Ordinances. See Complaint

   ¶¶ 9–10; Response at 17–20. Neither did any such thing.

           As a preliminary matter, the Eleventh Circuit has never held that either Item could supply the

   basis for a Section 11 claim. The court didn’t have to reach that question in Oxford Asset both because

   the appellant had waived the argument and because the disclosures in that case had unmistakably

   complied with the Items. See 297 F.3d at 1190. Other circuits, to be sure, have concluded that “an

   actionable § 11 omission may arise when a registration statement fails to comply with Item 303 or 503

                                                     40
Case 9:19-cv-81259-RKA Document 56 Entered on FLSD Docket 01/06/2021 Page 41 of 47




   of SEC Regulation S–K.” Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1296 (9th Cir. 1998) (“[A]ny

   omission of facts ‘required to be stated’ under Item 303 will produce liability under Section 11. Thus,

   allegations which sufficiently state a claim under Item 303 also state a claim under section 11.”); accord

   Silverstrand Investments v. AMAG Pharm., Inc., 707 F.3d 95, 102 (1st Cir. 2013); Panther Partners Inc. v.

   Ikanos Commc’ns, Inc., 681 F.3d 114, 120 (2d Cir. 2012). We need not address this thorny question here,

   however, because Greenlane unambiguously complied with the Items.

           Starting with 303. That Item requires an issuer to describe “known trends or uncertainties that

   have had or that the registrant reasonably expects will have a material favorable or unfavorable impact

   on net sales or revenues or income from continuing operations.” 17 C.F.R. § 229.303(a)(3)(ii); see also

   Oxford Asset, 297 F.3d at 1192 (“Item 303(a)(3)(ii) essentially says to a registrant: If there has been an

   important change in your company’s business or environment that significantly or materially decreases

   the predictive value of your reported results, explain this change in the prospectus.”); J & R Mktg.,

   SEP v. Gen. Motors Corp., 549 F.3d 384, 392 (6th Cir. 2008) (“Item 303 . . . only imposes a duty to make

   forward-looking projections regarding information known to the registrant.”).

           The pharmaceutical defendant in Oxford Asset had only one drug available on the market when

   it went public. See 297 F.3d at 1186. After its second public offering, an outside analyst released a

   report, slashing the company’s projected revenue by half “based on the assumption (that he and many

   other pharmaceutical analysts apparently share) that the number of new prescriptions filled during the

   eighth week of a new prescription drug product’s initial marketing is particularly predictive of the

   market success the product will enjoy.” Id. The eighth week of that initial marketing ended shortly

   after the second public offering. Id. The plaintiff sued the company under Section 11, alleging that the

   company should have disclosed the first six weeks of prescription data. Id. at 1187. As relevant here,

   the plaintiff “argue[d] that the prescription data constitute[d] a known trend that [the drug] was ‘not




                                                      41
Case 9:19-cv-81259-RKA Document 56 Entered on FLSD Docket 01/06/2021 Page 42 of 47




   selling or being prescribed’ and that, therefore, Item 303(a)(3)(ii) require[d] its disclosure.” Id. at 1190.

   The district court granted the defendant’s motion to dismiss, and the plaintiff appealed. See id. at 1187.

           The Eleventh Circuit interpreted Item 303’s requirement that an issuer disclose “known trends

   and uncertainties . . . that the registrant reasonably expects will have a material favorable or unfavorable

   impact” on revenues as “establishing a negligence standard.” Id. at 1191 (emphasis added). Thus, “[i]t

   may be that a particular pattern is, for example, of such short duration that it will not support any

   conclusions about the registrant’s business environment,” in which case the registrant wouldn’t have

   been negligent in omitting the “pattern.” Id. With this framework in mind, the court held that the

   plaintiff’s failure to “allege facts from which the objective unreasonableness of [the defendant’s]

   decision not to include the prescription information in the prospectus could be inferred foreclose[d]

   reliance upon Item 303 as a source of a duty to disclose that information.” Id.

           But there was “[a] second, even clearer, barrier to [the plaintiff’s] reliance upon Item

   303(a)(3)(ii)”—that the Item “is primarily concerned with developments that render the registrant’s

   reported results less indicative of the registrant’s future prospects[.]” Id. The Item’s “obvious focus”

   is to prevent the issuer’s “latest reported [financial] results from misleading potential investors.” Id.

   The problem, the court said, was that the defendant’s prior projections weren’t misleading: “the

   prescription data was used by a market analysist to make a projection [which] disappointed the

   market,” but the prospectus had provided cautionary language that “there could be no assurance that

   the company would ever be profitable.” Id. at 1192. “The prescription information,” in other words,

   “did not render [the defendant’s] reported results any materially less indicative of the company’s future

   prospects.” Id.

           Both barriers preclude relief here. First, as in Oxford Asset, the Plaintiffs cannot show that

   Greenlane was negligent in omitting any reference to the Proposed Ordinances—especially given the

   detailed disclosures it included in the Registration Statement. Second, the Proposed Ordinances didn’t

                                                        42
Case 9:19-cv-81259-RKA Document 56 Entered on FLSD Docket 01/06/2021 Page 43 of 47




   render Greenlane’s extensive report on the risks of tobacco regulation “any materially less indicative

   of the company’s future prospects.” Id.; cf. City of St. Clair Shores Police v. Nationstar Mortg. Holdings Inc.,

   2016 WL 4705718, at *9 (S.D. Fla. June 21, 2016) (dismissing an Item 303 claim where the defendant

   “adequately disclosed” the trend of a “deteriorating interest rate environment” that ultimately hurt its

   business).

           Nor do the Proposed Ordinances constitute a “trend” within the meaning of Item 303. In

   Kapps, the Fifth Circuit held that a short “decline in natural gas prices [did] not yet constitute a trend”

   requiring disclosure. See 379 F.3d at 218; see also In re Turkcell Iletisim Hizmetler A.S. Sec. Litig., 202 F.

   Supp. 2d 8, 13 (S.D.N.Y. 2001) (a single-quarter decline in operating income is not a “trend” that

   needs to be disclosed under Item 303); Blackmoss Investments Inc. v. ACA Capital Holdings, Inc., 2010 WL

   148617, at *10 (S.D.N.Y. Jan. 14, 2010) (“As a matter of law, a two month period of time does not

   establish a ‘trend’ for purposes of the disclosures required by Item 303.”). The Proposed Ordinances’

   submission to the Board of Supervisors was a discrete moment in time. If a price decline over two or

   three months doesn’t qualify as a “trend” under Item 303, neither can the proposal of two ordinances

   on a single day at one public meeting of the Board of Supervisors.

           Turning to Item 503. That Item requires that the issuer, “[w]here appropriate, provide under the

   caption ‘Risk Factors’ a discussion of the most significant factors that make the offering speculative

   or risky.” 17 C.F.R. § 229.503(b). As the Plaintiffs point out, “[t]he purpose of Item 503 is ‘to provide

   investors with a clear and concise summary of the material risks to an investment in the issuer’s

   securities.’” Response at 18–19 (quoting Sec. Offering Reform, Release No. 1282, 2004 WL 2610458,

   at *86 (Nov. 3, 2004)). Again, that’s precisely what Greenlane did in a 36-page section of its

   Registration Statement, labeled “Risk Factors.” Registration Statement at 24–60. 21



   21
     The Plaintiffs’ remaining Items-based arguments depend on the same unpersuasive claims the Court
   has already rejected. So, for example, the Plaintiffs maintain that Greenlane violated Item 303 by
                                                         43
Case 9:19-cv-81259-RKA Document 56 Entered on FLSD Docket 01/06/2021 Page 44 of 47




           Whether or not the Items create a private right of action, then, the Plaintiffs’ claims cannot

   survive because Greenlane complied with their disclosure requirements.

           III.    Section 15

           Because the Plaintiffs have failed to allege viable claims under Section 11 of the Securities Act,

   their Section 15 claim likewise fails. See Ehlert, 245 F.3d at 1320 (“Because Plaintiffs have failed to

   establish a primary violation under §§ 11 or 12, their § 15 claim also fails.”).

                                                 CONCLUSION

           This dismissal is with prejudice. Of course, the Eleventh Circuit has said that “a plaintiff must

   be given at least one chance to amend the complaint before the district court dismisses the action with

   prejudice, unless amending the complaint would be futile.” Taylor v. Pekerol, 624 F. App’x 691, 694

   (11th Cir. 2015). But where, as here, the lead plaintiff files an amended complaint that consolidates

   his case with others—and where, after the motion to dismiss was filed, the lead plaintiff never again

   requested leave to amend—the Court need not sua sponte gift the lead plaintiff an amendment he didn’t

   ask for. See Carvelli v. Ocwen Fin. Corp., 2018 WL 4941110, at *8 (S.D. Fla. Apr. 30, 2018), aff’d, 934 F.3d

   1307 (11th Cir. 2019) (dismissing case with prejudice both because the lead plaintiff, who (as here)

   filed an amended complaint after his case was consolidated with another case, “had adequate




   failing to disclose the Proposed Ordinances because they were a “first-in-the-nation ban” on e-
   cigarettes. Response at 18. They also contend that Greenlane violated Item 503 when it “failed to warn
   that the real risk associated with the [Proposed Ordinances] had already materialized.” Id. at 19. It’s
   not clear what the Plaintiffs mean by “already materialized.” The Proposed Ordinances were not
   enacted until after the Registration Statement took effect. If they mean only that proposed laws can
   constitute “materialized” risks, their argument ignores the Registration Statement’s explicit disclosure
   to the effect that “[s]ignificant increases in state and local regulation of our vaporizer products have
   been proposed or enacted and are likely to continue to be proposed or enacted in numerous jurisdictions.”
   Registration Statement at 34 (emphases added). Nor is it true that Greenlane violated Item 503 because
   “it was impossible to adequately assess Greenlane’s regulatory risk at the time of the IPO in the absence
   of information about the [Proposed Ordinances].” Response at 20 (emphasis added). As the Court
   has explained, to “assess Greenlane’s regulatory risk,” a potential investor need only have consulted—
   and fairly digested—the Registration Statement’s 36-page “Risk Factors” section.
                                                       44
Case 9:19-cv-81259-RKA Document 56 Entered on FLSD Docket 01/06/2021 Page 45 of 47




   opportunity to amend its pleadings” and “because amendment would not cure the infirmities inherent

   in the Complaint”). In our case, the Plaintiff, Chris Hammond, filed the Initial Complaint on

   September 11, 2019, which this Court then consolidated with a separate case. See Consolidation Order.

   The Court later appointed the Lead Plaintiffs, id., and imposed a deadline of March 6, 2020 for them

   to file an amended complaint, see Order Granting in Part and Denying in Part Motion for Extension

   of Time [ECF No. 43]. Although the Plaintiffs timely filed the now-operative amended Complaint,

   they never again moved for leave to amend, see generally Docket—even though the Motion, which laid

   bare many of the Complaint’s fatal deficiencies, has been pending for about nine months. The

   Eleventh Circuit has “rejected the idea that a party can await a ruling on a motion to dismiss before

   filing a motion for leave to amend.” Avena v. Imperial Salon & Spa, Inc., 2018 WL 3239707, at *3 (11th

   Cir. July 3, 2018); see also Wagner v. Daewoo Heavy Indus. Am. Corp., 314 F.3d 541, 542 (11th Cir. 2002)

   (en banc) (“A district court is not required to grant a plaintiff leave to amend his complaint sua sponte

   when the plaintiff, who is represented by counsel, never filed a motion to amend nor requested leave

   to amend before the district court.”).

           In any case, on these facts—and for two reasons—any amendment would be “futile.”

           First, the Plaintiffs have already introduced all the added evidence they wanted through their

   Response. See Response at 2 n.3, 5 n.7, 9 n.10, 12 n.17 & 16 n.24. And, inappropriate as this attempt

   may have been, the Court has given the Plaintiffs the benefit of considering their new evidence. Cf.

   Staehr, 547 F.3d at 425 (courts may “take judicial notice of the fact that press coverage . . . contained

   certain information, without regard to the truth of their contents”). Nevertheless, as this Order has

   shown, that evidence doesn’t save their claims. So, for instance, most of the Plaintiffs’ news articles

   were published only after the IPO; they’re thus mostly irrelevant to the only question at issue here: the

   propriety of Greenlane’s pre-IPO disclosures. In any event, all of the articles—both those published

   before the IPO and those released after—strongly support this Court’s conclusion that the Proposed

                                                      45
Case 9:19-cv-81259-RKA Document 56 Entered on FLSD Docket 01/06/2021 Page 46 of 47




   Ordinances were (1) not uniquely within the Defendants’ control and (2) very much in the public

   domain—as accessible to the Plaintiffs as to anyone else. See Barilli, 389 F. Supp. 3d at 255 (dismissing

   action where omitted information “was published in several articles [and] was not information

   uniquely within [the defendants’] control”). And the Plaintiffs’ new contention—raised only in their

   Response—that the Proposed Ordinances were a “first-in-the-nation ban” on e-cigarettes, Response

   at 18, is flatly contradicted by the text of the Proposed Ordinances themselves (not to mention the

   official press release), which made clear that the Proposed Ordinances were “not an outright ban on

   e-cigarettes.” Complaint ¶ 42 (emphasis added). They were, instead, “a prohibition against any e-

   cigarettes that haven’t been reviewed by the FDA to confirm that they are appropriate for the protection

   of public health.” Id. (emphasis added). In any event, as we’ve seen, see Registration Statement at 24–

   60, Greenlane devoted 36 pages of its Registration Statement to the repeated disclosure of every

   manner of restriction, prohibition, and regulation—past, present, and future—that might adversely

   affect its business. That it didn’t add an additional reference to the Proposed Ordinances—which

   hadn’t yet been passed—doesn’t detract from the completeness of those disclosures.

           Second, the Plaintiffs’ new allegations and arguments—that the Proposed Ordinances were

   “ground-breaking,” that they were sure to pass, and that other cities were likely to follow in San

   Francisco’s footsteps—do little to overcome the fatal legal flaws in their Complaint. In other words,

   while these allegations might bolster the Plaintiffs’ position on materiality, they cannot erase the

   following (dispositive) facts: the Proposed Ordinances were introduced and promoted publicly; their

   existence wasn’t uniquely within Greenlane’s control; they weren’t, in fact, about Greenlane or its

   business at all; no aspect of the Registration Statement—alone or in context—was in any way

   misleading; and nothing in the Registration Statement comes close to violating Items 303 and 503.

           And, while we could theorize about a new and different complaint—one premised on the

   intentional concealment of non-public information—the Court would never allow (more than a year into

                                                      46
Case 9:19-cv-81259-RKA Document 56 Entered on FLSD Docket 01/06/2021 Page 47 of 47




   the litigation) such a radical reversal of the underlying theory of the case. Cf. 6 CHARLES ALAN WRIGHT

   & ARTHUR R. MILLER, FEDERAL PRACTICE AND PROCEDURE § 1487 (Oct. 2020 update) (“[I]f the

   amendment substantially changes the theory on which the case has been proceeding and is proposed

   late enough so that the opponent would be required to engage in significant new preparation, the court

   may deem it prejudicial.”).

                                                    ***

           Accordingly, the Court hereby

           ORDERS AND ADJUDGES that the Defendants’ Motion to Dismiss [ECF No. 45] is

   GRANTED. This case is DISMISSED WITH PREJUDICE. The Clerk of Court shall CLOSE

   this case. Any pending motions are DENIED as moot.

           DONE AND ORDERED in Fort Lauderdale, Florida, this 6th day of January 2021.




                                                           _________________________________
                                                           ROY K. ALTMAN
                                                           UNITED STATES DISTRICT JUDGE

   cc:     counsel of record




                                                     47
